Exhibit 10.1

 

EURAMAX INTERNATIONAL, INC.

EURAMAX INTERNATIONAL HOLDINGS B.V.

 

$200,000,000 8.5% Senior Subordinated Notes due 2011

 

PURCHASE AGREEMENT

 

July 30, 2003

 

UBS Securities LLC

Banc of America Securities LLC

Wachovia Capital Markets, LLC

ABN AMRO Incorporated

Fleet Securities, Inc.

c/o UBS Securities LLC

299 Park Avenue

New York, New York  10171

 

 

Ladies and Gentlemen:

 

EURAMAX INTERNATIONAL, Inc., a Delaware corporation (the “Company”) and Euramax
International Holdings B.V., a Dutch registered company (“Holdings B.V.” and
together with the Company, the “Primary Issuers”), and each of the Guarantors
(as defined herein), agree with you as follows:


 


1.             ISSUANCE OF NOTES.  THE PRIMARY ISSUERS PROPOSE TO ISSUE AND SELL
TO UBS SECURITIES LLC, BANC OF AMERICA SECURITIES LLC, WACHOVIA CAPITAL MARKETS,
LLC, ABN AMRO INCORPORATED AND FLEET SECURITIES, INC. (COLLECTIVELY, THE
“INITIAL PURCHASERS”) $200,000,000 AGGREGATE PRINCIPAL AMOUNT OF 8.5% SENIOR
SUBORDINATED NOTES DUE 2011 (THE “ORIGINAL NOTES”).  THE ORIGINAL NOTES WILL BE
ISSUED PURSUANT TO AN INDENTURE (THE “INDENTURE”), TO BE DATED THE CLOSING DATE
(AS DEFINED HEREIN), BY AND AMONG THE PRIMARY ISSUERS, THE GUARANTORS AND
JPMORGAN CHASE BANK, AS TRUSTEE (THE “TRUSTEE”).  THE PRIMARY ISSUERS’
OBLIGATIONS UNDER THE ORIGINAL NOTES WILL BE UNCONDITIONALLY GUARANTEED (THE
“GUARANTEES”) ON AN UNSECURED SENIOR BASIS BY THE GUARANTORS LISTED ON
SCHEDULE I HERETO (COLLECTIVELY, THE “GUARANTORS” AND, COLLECTIVELY WITH THE
PRIMARY ISSUERS, THE “ISSUERS”).  ALL REFERENCES HEREIN TO THE ORIGINAL NOTES
INCLUDE THE RELATED GUARANTEES, UNLESS THE CONTEXT OTHERWISE REQUIRES. 
CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN TO SUCH TERMS IN THE INDENTURE.

 

The Original Notes will be offered and sold to the Initial Purchasers pursuant
to an exemption from the registration requirements under the Securities Act of
1933, as

 

--------------------------------------------------------------------------------


 

amended (the “Act”).  The Issuers have prepared a preliminary offering
memorandum, dated July 18, 2003 (the “Preliminary Offering Memorandum”), and a
final offering memorandum dated as of the date hereof (the “Offering
Memorandum”) relating to the Primary Issuers, the Guarantors and the Original
Notes.

 

The Initial Purchasers have advised the Primary Issuers that the Initial
Purchasers intend, as soon as they deem practicable after this Purchase
Agreement (this “Agreement”) has been executed and delivered, to resell (the
“Exempt Resales”) the Original Notes purchased by the Initial Purchasers under
this Agreement in private sales exempt from registration under the Act on the
terms set forth in the Offering Memorandum, as amended or supplemented, solely
to (i) persons whom the Initial Purchasers reasonably believe to be “qualified
institutional buyers,” as defined in Rule 144A under the Act (“QIBs”), and
(ii) other eligible purchasers pursuant to offers and sales that occur outside
the United States within the meaning of Regulation S under the Act; the persons
specified in clauses (i) and (ii) are sometimes collectively referred to herein
as the “Eligible Purchasers.”

 

Upon issuance of the Original Notes and until such time as the same is no longer
required under the applicable requirements of the Act, the Original Notes shall
bear the legend relating thereto set forth under “Notice to Investors” in the
Offering Memorandum.

 

Holders (including subsequent transferees) of the Original Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) to be dated the Closing Date in form and
substance reasonably satisfactory to the Initial Purchasers and the Primary
Issuers conforming to the description thereof in the Offering Memorandum, for so
long as such Original Notes constitute “Registrable Notes” (as defined in the
Registration Rights Agreement).  Pursuant to the Registration Rights Agreement,
the Issuers will agree to (i) file with the Securities and Exchange Commission
(the “Commission”) under the circumstances set forth in the Registration Rights
Agreement, (a) a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to a new issue of debt securities
(collectively with the Private Exchange Notes (as defined in the Registration
Rights Agreement), the “Exchange Notes” and, together with the Original Notes,
the “Notes,” which term includes the guarantees related thereto) to be offered
in exchange for the Original Notes (the “Exchange Offer”) and issued under the
Indenture or an indenture substantially identical to the Indenture and/or (b)
under certain circumstances set forth in the Registration Rights Agreement, a
shelf registration statement pursuant to Rule 415 under the Act (the “Shelf
Registration Statement” and, together with the Exchange Offer Registration
Statement, the “Registra­tion Statements”) relating to the resale by certain
holders of the Original Notes, and (ii) to use their commercially reasonable
best efforts to cause such Registration Statements to be declared effective. 
This Agreement, the Notes, the Indenture and the Registration Rights Agreement
are hereinafter sometimes referred to collectively as the “Note Documents.”

 

2

--------------------------------------------------------------------------------


 

The Original Notes are being offered and sold by the Primary Issuers in part to
(i) repay the $135.0 million principal amount outstanding of the Company’s
11.25% Senior Subordinated Notes due 2006 (the “2006 Notes”), (ii) reduce
borrowings under the Company’s revolving credit facility ((i) and (ii) together,
the “Debt Repayment”), (iii) finance acquisitions, (iv) provide for the
Company’s ongoing working capital needs and other general corporate purposes
(including the payment of dividends and stock repurchases) and (v) pay related
transaction fees and expenses.

 

The offering of the Original Notes and the Debt Repayment are collectively
referred to as the “Transactions.”  The Note Documents are sometimes referred to
herein as the “Transaction Documents.”


 


2.             AGREEMENTS TO SELL AND PURCHASE.  ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS AGREEMENT, AND
SUBJECT TO THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT, THE ISSUERS
AGREE TO ISSUE AND SELL TO THE INITIAL PURCHASERS, AND THE INITIAL PURCHASERS
AGREE TO PURCHASE FROM THE ISSUERS, THE AGGREGATE PRINCIPAL AMOUNT OF THE
ORIGINAL NOTES SET FORTH OPPOSITE THEIR RESPECTIVE NAMES IN SCHEDULE III
HERETO.  THE PURCHASE PRICE FOR THE ORIGINAL NOTES SHALL BE 97.5% OF THEIR
PRINCIPAL AMOUNT.


 


3.             DELIVERY AND PAYMENT.  DELIVERY OF, AND PAYMENT OF THE PURCHASE
PRICE FOR, THE ORIGINAL NOTES SHALL BE MADE AT 10:00 A.M., NEW YORK CITY TIME,
ON AUGUST 6, 2003 (SUCH DATE AND TIME, THE “CLOSING DATE”) AT THE OFFICES OF
CAHILL GORDON & REINDEL LLP AT 80 PINE STREET, NEW YORK, NEW YORK 10005.  THE
CLOSING DATE AND THE LOCATION OF DELIVERY OF AND THE FORM OF PAYMENT FOR THE
ORIGINAL NOTES MAY BE VARIED BY MUTUAL AGREEMENT BETWEEN THE INITIAL PURCHASERS
AND THE COMPANY.

 

One or more of the Original Notes in global form registered in such names as the
Initial Purchasers may request upon at least one business day’s notice prior to
the Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Original Notes shall be delivered by the
Company to the Initial Purchasers (or as the Initial Purchasers direct), against
payment by the Initial Purchasers of the purchase price therefor by means of
transfer of immediately available funds to such account or accounts specified by
the Company in accordance with its obligations under Sections 4(g) and 8(l)
hereof on or prior to the Closing Date, or by such means as the parties hereto
shall agree prior to the Closing Date.


 


4.             AGREEMENTS OF THE ISSUERS.  THE ISSUERS, JOINTLY AND SEVERALLY,
COVENANT AND AGREE WITH THE INITIAL PURCHASERS:

 

(a)           to furnish the Initial Purchasers and those persons identified by
the Initial Purchasers, without charge, with as many copies of the Preliminary
Offering Memorandum and the Offering Memorandum, and any amendments or
supplements thereto, as the Initial Purchasers may reasonably request.  The
Issuers consent to the

 

3

--------------------------------------------------------------------------------


 

use of the Preliminary Offering Memorandum and the Offering Memorandum, and any
amendments and supplements thereto required pursuant to this Agreement, by the
Initial Purchasers in connection with Exempt Resales.

 

(b)           not to amend or supplement the Offering Memorandum prior to
completion of the initial distribution of the Original Notes unless the Initial
Purchasers shall previously have been advised of, and shall not have objected
to, such amendment or supplement within a reasonable time.

 

(c)           if, during the time that an Offering Memorandum is required to be
delivered in connection with any Exempt Resales after the date of this Agreement
and prior to the consummation of the Exchange Offer, any event shall occur that,
in the reasonable judgment of the Issuers or in the judgment of counsel to the
Initial Purchasers, makes any statement of a material fact in the Offering
Memorandum, as then amended or supplemented, untrue or which omits to state any
material fact necessary in order to make the statements in the Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchasers of such event and prepare
an appropriate amendment or supplement to the Offering Memorandum so that (i)
the statements of material fact contained in the Offering Memorandum, as amended
or supplemented, will, in the light of the circumstances at the time that the
Offering Memorandum is delivered to prospective Eligible Purchasers, not be
misleading and (ii) the Offering Memorandum will comply with all applicable
laws.

 

(d)           to cooperate with the Initial Purchasers and counsel to the
Initial Purchasers in connection with the qualification or registration of the
Original Notes under the securities laws of such jurisdictions as the Initial
Purchasers may request and to continue such qualification in effect so long as
required for the Exempt Resales.  Notwithstanding the foregoing, no Issuer shall
be required to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or to file a general consent to service of process in any
such jurisdiction or subject itself to taxation.

 

(e)           to advise the Initial Purchasers promptly and, if requested by the
Initial Purchasers, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Original Notes for offering or sale
in any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or any other regulatory authority.  The Issuers shall use
their commercially reasonable best efforts to prevent the issuance of any stop
order or order suspending the qualification or exemption of any of the Original
Notes under any securities laws, and if at any time any securities commission or
any other regulatory authority shall issue an order suspending the

 

4

--------------------------------------------------------------------------------


 

qualification or exemption of any of the Original Notes under any securities
laws, the Issuers shall use their commercially reasonable best efforts to obtain
the withdrawal or lifting of such order at the earliest possible time.

 

(f)            whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated other than
by reason of a default by the Initial Purchasers, to pay all costs, expenses,
fees, disbursements (including fees, expenses and disbursements of counsel to
the Issuers) reasonably incurred and stamp, documentary or similar taxes
incident to and in connection with:  (i) the preparation, printing and
distribution of the Preliminary Offering Memorandum and the Offering Memorandum
(including, without limitation, financial statements) and all amendments and
supplements thereto, (ii) all expenses (including travel expenses) of the
Issuers in connection with any meetings with prospective investors in the
Original Notes, it being understood that the Company and the Initial Purchasers
shall share equally the expenses associated with all airplane travel for such
“roadshow” and any other meetings with prospective investors in the Original
Notes, (iii) the preparation, notarization (if necessary) and delivery of the
Note Documents and all other agreements, memoranda, correspondence and documents
prepared and delivered in connection with this Agreement and with the Exempt
Resales, (iv) the issuance, transfer and delivery by the Company and the
Guarantors of the Original Notes and the Guarantees, respectively, to the
Initial Purchasers, (v) the qualification or registration of the Notes for offer
and sale under the securities laws of the several states of the United States or
provinces of Canada (including, without limitation, the cost of printing and
mailing preliminary and final Blue Sky or legal investment memoranda and fees
and disbursements of counsel (including local counsel) to the Initial Purchasers
relating thereto), (vi) the furnishing of such copies of the Preliminary
Offering Memorandum and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
Exempt Resales, (vii) the preparation of certificates for the Notes, (viii) the
application for quotation of the Notes in The PORTAL Market (“Portal”) of the
National Association of Securities Dealers, Inc. (“NASD”), including, but not
limited to, all listing fees and expenses, (ix) the approval of the Notes by The
Depository Trust Company (“DTC”) for “book-entry” transfer, (x) the rating of
the Notes by rating agencies, (xi) the fees and expenses of the Trustee and its
counsel and (xii) the performance by the Issuers of their other obligations
under the Note Documents.  In addition, if, but only if, the transactions
contemplated by this agreement are not consummated or this agreement is
terminated other than by reason of a default by the Initial Purchasers, the
Issuer shall pay the fees, expenses and disbursements of counsel to the Initial
Purchasers.

 

(g)           to use the proceeds from the sale of the Original Notes in the
manner described in the Offering Memorandum under the caption “Use of Proceeds.”

 

5

--------------------------------------------------------------------------------


 

(h)           to do and perform all things required to be done and performed
under this Agreement by them prior to or after the Closing Date and to satisfy
all conditions precedent on their part to the delivery of the Original Notes.

 

(i)            not to, and not to permit any of their subsidiaries to, sell,
offer for sale or solicit offers to buy any security (as defined in the Act)
that would be integrated with the sale of the Original Notes in a manner that
would require the registration under the Act of the sale of the Original Notes
to the Initial Purchasers or any Eligible Purchasers.

 

(j)            not to permit any Issuer to, and to use their reasonable efforts
to cause their other affiliates (as defined in Rule 144 under the Act) not to,
resell any of the Original Notes that have been reacquired by any of them.

 

(k)           not to engage, not to allow any of their subsidiaries to engage,
and to use their commercially reasonable best efforts to cause their other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Original Notes in the United States prior to the
effectiveness of a registration statement with respect to the Notes.

 

(l)            not to engage, not to allow any of their subsidiaries to engage,
and to use their commercially reasonable best efforts to cause their other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Issuers make no
covenant) not to engage, in any directed selling effort with respect to the
Original Notes, and to comply with the offering restrictions requirement of
Regulation S under the Act.  Terms used in this paragraph (other than
capitalized terms defined in this Agreement) have the meanings given to them by
Regulation S.

 

(m)          not to register any transfer of the Original Notes sold in reliance
on Regulation S which transfers were not made in accordance with the provisions
of Regulation S and not, except in accordance with the provisions of Regulation
S, if applicable, to issue any such Original Notes in the form of definitive
securities in connection with the Original Notes offered and sold in an offshore
transaction (as defined in Regulation S).

 

(n)           from and after the Closing Date, for so long as any of the Notes
remain outstanding and are “restricted securities” within the meaning of Rule
144(a)(3) under the Act and during any period in which the Company is not
subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to make available upon request the information
required by Rule 144A(d)(4) under the

 

6

--------------------------------------------------------------------------------


 

Act to (i) any holder or beneficial owner of Notes in connection with any sale
of such Notes and (ii) any prospective purchaser of such Notes from any such
holder or beneficial owner designated by the holder or beneficial owner.  The
Issuers will pay the expenses of printing and distributing such documents.

 

(o)           to comply with all of the terms and provisions of the Registration
Rights Agreement.

 

(p)           to comply with all of their obligations set forth in the
representations letter of the Issuers to DTC relating to the approval of the
Notes by DTC for “book-entry” transfer and to use their commercially reasonable
best efforts to obtain approval of the Notes by DTC for “book-entry” transfer.

 

(q)           to use their commercially reasonable best efforts to effect the
inclusion of the Original Notes in Portal.

 

(r)            for two years after the Closing Date, to furnish to the Initial
Purchasers copies of all reports filed or required to be filed under the
Exchange Act furnished by the Company to the Trustee or to the holders of the
Notes and which are not otherwise publicly available and, as soon as
practicable, copies of any reports or financial statements furnished to or filed
by the Company with the Commission or any national securities exchange on which
any class of securities of the Company may be listed and which are not otherwise
publicly available; provided, that the Initial Purchasers agree to maintain the
confidentiality of the information in such reports or financial statements.

 

(s)           not to distribute prior to the Closing Date any offering material
in connection with the offer and sale of the Original Notes other than the
Preliminary Offering Memorandum and the Offering Memorandum.

 

(t)            during the period of two years after the Closing Date or, if
earlier, until such time as the Original Notes are no longer restricted
securities (as defined in Rule 144 under the Act), not to be or become a
closed-end investment company required to be registered, but not registered,
under the Investment Company Act of 1940.

 

(u)           in connection with the offering, until the Initial Purchasers
shall have notified the Company of the completion of the resale of the Notes,
not to, and not to permit any of their affiliates (as such term is defined in
Rule 501(b) of Regulation D under the Act) to, either alone or with one or more
other persons, bid for or purchase for any account in which they or any of their
affiliates have a beneficial interest any Notes; and none of the Issuers nor any
of their affiliates will make bids or purchases for the purpose of creating
actual, or apparent, active trading in, or of raising the price of, the Notes.


 


7

--------------------------------------------------------------------------------



 


5.             REPRESENTATIONS AND WARRANTIES.  (A)  THE ISSUERS, JOINTLY AND
SEVERALLY, REPRESENT AND WARRANT TO THE INITIAL PURCHASERS THAT:

 

(I)            EACH OF THE PRELIMINARY OFFERING MEMORANDUM AND THE OFFERING
MEMORANDUM HAS BEEN PREPARED FOR USE IN CONNECTION WITH THE EXEMPT RESALES. 
NEITHER THE PRELIMINARY OFFERING MEMORANDUM NOR THE OFFERING MEMORANDUM AS OF
ITS RESPECTIVE DATE, NOR ON THE CLOSING DATE WILL THE OFFERING MEMORANDUM,
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER,
THAT THE ISSUERS MAKE NO REPRESENTATION OR WARRANTY WITH RESPECT TO INFORMATION
CONTAINED IN OR OMITTED FROM THE PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING
MEMORANDUM, AS SUPPLEMENTED OR AMENDED, IN RELIANCE UPON AND IN CONFORMITY WITH
THE INITIAL PURCHASERS’ INFORMATION (AS DEFINED BELOW) FURNISHED TO THE COMPANY
OR ITS REPRESENTATIVES IN WRITING BY OR ON BEHALF OF THE INITIAL PURCHASERS
RELATING TO THE INITIAL PURCHASERS EXPRESSLY FOR INCLUSION IN THE PRELIMINARY
OFFERING MEMORANDUM, THE OFFERING MEMORANDUM OR ANY SUPPLEMENT OR AMENDMENT
THERETO.  NO ORDER PREVENTING THE USE OF THE PRELIMINARY OFFERING MEMORANDUM OR
THE OFFERING MEMORANDUM, OR ANY ORDER ASSERTING THAT ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE REGISTRATION REQUIREMENTS OF
THE ACT, HAS BEEN ISSUED OR TO THE KNOWLEDGE OF THE COMPANY OR THE SUBSIDIARIES,
HAS BEEN THREATENED.

 

(II)           THERE ARE NO SECURITIES OF THE ISSUERS THAT ARE LISTED ON A
NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR
THAT ARE QUOTED IN A UNITED STATES AUTOMATED INTERDEALER QUOTATION SYSTEM OF THE
SAME CLASS AS THE NOTES WITHIN THE MEANING OF RULE 144A UNDER THE ACT.

 

(III)          AS OF THE CLOSING DATE AND BASED ON THE ASSUMPTIONS SET FORTH IN
THE OFFERING MEMORANDUM, THE COMPANY’S AUTHORIZED CAPITALIZATION AS OF MARCH 28,
2003 IS AS SET FORTH IN THE “AS ADJUSTED” COLUMN UNDER THE HEADING
“CAPITALIZATION” IN THE OFFERING MEMORANDUM.  ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND WERE NOT
ISSUED IN VIOLATION OF ANY PREEMPTIVE OR SIMILAR RIGHTS.  ATTACHED HERETO AS
SCHEDULE II IS A TRUE AND COMPLETE LIST OF EACH SUBSIDIARY OF THE COMPANY THAT
WOULD BE A “SIGNIFICANT SUBSIDIARY” AS DEFINED IN ARTICLE 1, RULE 1-02 OF
REGULATION S-X UNDER THE ACT, ASSUMING ALL REFERENCES TO “10 PERCENT” IN SUCH
DEFINITION ARE CHANGED TO “5 PERCENT,” THEIR JURISDICTIONS OF INCORPORATION OR
FORMATION, TYPE OF ENTITY AND PERCENTAGE EQUITY OWNERSHIP BY THE COMPANY (ALL
SUCH SIGNIFICANT SUBSIDIARIES, THE “SUBSIDIARIES”).  THE ENTITIES LISTED ON
SCHEDULE II HERETO ARE THE ONLY SUBSIDIARIES, DIRECT OR INDIRECT, OF THE
COMPANY.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF EACH OF THE SUBSIDIARIES HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND ISSUED, ARE FULLY PAID AND NONASSESSABLE,

 

8

--------------------------------------------------------------------------------


 

WERE NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE OR SIMILAR RIGHTS AND, EXCEPT AS
SET FORTH IN THE OFFERING MEMORANDUM, ARE OWNED BY THE COMPANY FREE AND CLEAR OF
ALL LIENS (AS DEFINED IN THE INDENTURE) (OTHER THAN THOSE IMPOSED BY THE ACT AND
THE SECURITIES OR “BLUE SKY” LAWS OF CERTAIN JURISDICTIONS).  EXCEPT AS SET
FORTH IN THE OFFERING MEMORANDUM, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS OR
OTHER RIGHTS TO ACQUIRE OR PURCHASE, OR INSTRUMENTS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, ANY SHARES OF CAPITAL STOCK OF ANY OF THE SUBSIDIARIES.  NO
HOLDER OF ANY SECURITIES OF THE COMPANY OR ANY OF THE SUBSIDIARIES IS ENTITLED
TO HAVE SUCH SECURITIES (OTHER THAN THE NOTES) REGISTERED UNDER ANY REGISTRATION
STATEMENT CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT.

 

(IV)          EACH OF THE COMPANY AND ITS SUBSIDIARIES (A) IS A CORPORATION,
PARTNERSHIP OR OTHER ENTITY DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AS THE CASE MAY BE,
(B) HAS ALL REQUISITE CORPORATE OR OTHER POWER AND AUTHORITY, AND HAS ALL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS, NECESSARY TO OWN
ITS PROPERTY AND CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED, EXCEPT IF THE
FAILURE TO OBTAIN ANY SUCH LICENSE, AUTHORIZATION, CONSENT AND APPROVAL WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (C) IS
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL JURISDICTIONS IN WHICH
THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT THOSE JURISDICTIONS IN WHICH THE FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  A “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL
ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR OTHER), RESULTS OF
OPERATIONS, CASH FLOW, PERFORMANCE, PROPERTIES OR PROSPECTS OF THE COMPANY AND
ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 

(V)           EACH OF THE ISSUERS HAS ALL REQUISITE CORPORATE OR OTHER POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ALL OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO BE CONSUMMATED ON ITS PART AND,
WITHOUT LIMITATION, THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY
TO ISSUE, SELL AND DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE NOTES AND EACH
GUARANTOR HAS ALL REQUISITE CORPORATE OR OTHER POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM ALL ITS OBLIGATIONS UNDER ITS GUARANTEE.

 

(VI)          THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH ISSUER.

 

(VII)         THE INDENTURE HAS BEEN DULY AND VALIDLY AUTHORIZED BY EACH ISSUER
AND, WHEN DULY EXECUTED AND DELIVERED BY EACH ISSUER (ASSUMING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE TRUSTEE), WILL BE A LEGAL,
VALID AND BINDING OBLIGATION OF EACH OF THE ISSUERS, ENFORCEABLE AGAINST EACH OF
THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE

 

9

--------------------------------------------------------------------------------


 

ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY) AND THE DISCRETION OF
THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.  THE INDENTURE,
WHEN EXECUTED AND DELIVERED, WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
DESCRIPTION THEREOF IN THE OFFERING MEMORANDUM.

 

(VIII)        THE ORIGINAL NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED FOR
ISSUANCE AND SALE TO THE INITIAL PURCHASERS BY THE PRIMARY ISSUERS AND, WHEN
ISSUED, AUTHENTICATED AND DELIVERED BY THE PRIMARY ISSUERS AGAINST PAYMENT BY
THE INITIAL PURCHASERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE
INDENTURE, THE ORIGINAL NOTES WILL BE LEGAL, VALID AND BINDING OBLIGATIONS OF
EACH PRIMARY ISSUER, ENTITLED TO THE BENEFITS OF THE INDENTURE AND ENFORCEABLE
AGAINST EACH PRIMARY ISSUER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE
ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY) AND THE DISCRETION OF
THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.  THE ORIGINAL
NOTES, WHEN ISSUED, AUTHENTICATED AND DELIVERED, WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE DESCRIPTION THEREOF IN THE OFFERING MEMORANDUM.

 

(IX)           THE EXCHANGE NOTES HAVE BEEN, OR UPON THE CLOSING DATE WILL BE,
DULY AND VALIDLY AUTHORIZED FOR ISSUANCE BY THE PRIMARY ISSUERS AND, WHEN
ISSUED, AUTHENTICATED AND DELIVERED BY THE PRIMARY ISSUERS IN ACCORDANCE WITH
THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, THE EXCHANGE OFFER AND THE
INDENTURE, THE EXCHANGE NOTES WILL BE LEGAL, VALID AND BINDING OBLIGATIONS OF
EACH PRIMARY ISSUER, ENTITLED TO THE BENEFITS OF THE INDENTURE AND ENFORCEABLE
AGAINST EACH PRIMARY ISSUER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE
ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY) AND THE DISCRETION OF
THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.

 

(X)            THE GUARANTEES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
GUARANTORS AND, WHEN THE ORIGINAL NOTES ARE ISSUED, AUTHENTICATED AND DELIVERED
BY THE PRIMARY ISSUERS AGAINST PAYMENT BY THE INITIAL PURCHASERS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND THE INDENTURE, WILL BE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE GUARANTORS, ENFORCEABLE AGAINST EACH OF THEM IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
BY GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY) AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY
BE BROUGHT.  THE GUARANTEES, WHEN EXECUTED AND DELIVERED, WILL

 

10

--------------------------------------------------------------------------------


 

CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF IN THE OFFERING
MEMORANDUM.

 

(XI)           THE GUARANTEES TO BE ENDORSED ON THE EXCHANGE NOTES HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY THE GUARANTORS AND, WHEN THE EXCHANGE NOTES ARE
ISSUED, AUTHENTICATED AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THE
REGISTRATION RIGHTS AGREEMENT, THE EXCHANGE OFFER AND THE INDENTURE, WILL BE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE GUARANTORS, ENFORCEABLE AGAINST EACH
OF THEM IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY) AND THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.

 

(XII)          THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED BY EACH OF THE ISSUERS AND, WHEN DULY EXECUTED AND DELIVERED BY EACH
OF THE ISSUERS (ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY THEREOF
BY THE INITIAL PURCHASERS), WILL CONSTITUTE A LEGAL, VALID AND BINDING
OBLIGATION OF EACH OF THE ISSUERS, ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH
ITS TERMS, EXCEPT THAT (A) THE ENFORCEMENT THEREOF MAY BE SUBJECT TO
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY) AND THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT AND (B) ANY RIGHTS TO INDEMNITY OR
CONTRIBUTION THEREUNDER MAY BE LIMITED BY FEDERAL AND STATE SECURITIES LAWS AND
PUBLIC POLICY CONSIDERATIONS.  THE REGISTRATION RIGHTS AGREEMENT WILL CONFORM IN
ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF IN THE OFFERING MEMORANDUM.

 

(XIII)         ALL TAXES, FEES AND OTHER GOVERNMENTAL CHARGES THAT ARE DUE AND
PAYABLE ON OR PRIOR TO THE CLOSING DATE IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE NOTE DOCUMENTS AND THE EXECUTION, DELIVERY AND
SALE OF THE ORIGINAL NOTES SHALL HAVE BEEN PAID BY OR ON BEHALF OF THE COMPANY
AT OR PRIOR TO THE CLOSING DATE.

 

(XIV)        NONE OF THE COMPANY OR ITS SUBSIDIARIES IS (A) IN VIOLATION OF ITS
CHARTER, BYLAWS OR OTHER CONSTITUTIVE DOCUMENTS, (B) IN DEFAULT (OR, WITH NOTICE
OR LAPSE OF TIME OR BOTH, WOULD BE IN DEFAULT) IN THE PERFORMANCE OR OBSERVANCE
OF ANY OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY BOND,
DEBENTURE, NOTE, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN OR CREDIT AGREEMENT,
LEASE, LICENSE, FRANCHISE AGREEMENT, AUTHORIZATION, PERMIT, CERTIFICATE OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH ANY OF THEM IS A PARTY OR BY WHICH ANY OF THEM
IS BOUND OR TO WHICH ANY OF THEIR ASSETS OR PROPERTIES IS SUBJECT (COLLECTIVELY,
“AGREEMENTS AND INSTRUMENTS”), OR (C) IN VIOLATION OF ANY LAW, STATUTE, RULE,
REGULATION, JUDGMENT, ORDER OR DECREE OF ANY DOMESTIC OR FOREIGN COURT WITH
JURISDICTION OVER ANY OF THEM OR ANY OF THEIR ASSETS OR

 

11

--------------------------------------------------------------------------------


 

PROPERTIES OR OTHER GOVERNMENTAL OR REGULATORY AUTHORITY, AGENCY OR OTHER BODY,
WHICH, IN THE CASE OF CLAUSES (B) AND (C) HEREIN, WOULD REASONABLY BE EXPECTED
TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  TO
THE KNOWLEDGE OF THE COMPANY, THERE EXISTS NO CONDITION THAT, WITH NOTICE, THE
PASSAGE OF TIME OR OTHERWISE, WOULD CONSTITUTE A DEFAULT BY THE COMPANY OR ITS
SUBSIDIARIES UNDER ANY SUCH DOCUMENT OR INSTRUMENT OR RESULT IN THE IMPOSITION
OF ANY PENALTY OR THE ACCELERATION OF ANY INDEBTEDNESS, OTHER THAN PENALTIES,
DEFAULTS OR CONDITIONS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(XV)         THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE ISSUERS OF
THE TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY, INCLUDING THE CONSUMMATION
OF THE OFFER AND SALE OF THE ORIGINAL NOTES, DOES NOT OR WILL NOT VIOLATE,
CONFLICT WITH OR CONSTITUTE A BREACH OF ANY OF THE TERMS OR PROVISIONS OF OR A
DEFAULT UNDER (OR AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT), OR REQUIRE CONSENT UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF A LIEN, CHARGE OR ENCUMBRANCE ON ANY PROPERTY OR ASSETS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AN ACCELERATION OF ANY INDEBTEDNESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO, (I) THE CHARTER, BYLAWS OR OTHER
CONSTITUTIVE DOCUMENTS OF ANY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (II)
ASSUMING THE CONSUMMATION OF THE TRANSACTIONS AND THE FULFILLMENT OF THE
CONDITION SET FORTH IN SECTION 8(L), ANY MATERIAL AGREEMENTS AND INSTRUMENTS,
(III) ANY LAW, STATUTE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR THEIR RESPECTIVE ASSETS OR PROPERTIES OR (IV) ANY JUDGMENT,
ORDER OR DECREE OF ANY DOMESTIC OR FOREIGN COURT OR GOVERNMENTAL AGENCY OR
AUTHORITY HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
THEIR RESPECTIVE ASSETS OR PROPERTIES.  ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS IN SECTION 5(B) OF THIS
AGREEMENT, NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH, ANY COURT OR
GOVERNMENTAL AGENCY, BODY OR ADMINISTRATIVE AGENCY, DOMESTIC OR FOREIGN, IS
REQUIRED TO BE OBTAINED OR MADE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR
THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY INCLUDING THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT (W) SUCH AS
HAVE BEEN OR WILL BE OBTAINED OR MADE ON OR PRIOR TO THE CLOSING DATE,
(X) REGISTRATION OF THE EXCHANGE OFFER OR RESALE OF THE NOTES UNDER THE ACT
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT OR (Y) QUALIFI­CATION OF THE
INDENTURE UNDER THE TRUST INDENTURE ACT OF 1939, AS AMENDED (THE “TRUST
INDENTURE ACT”), IN CONNECTION WITH THE ISSUANCE OF THE EXCHANGE NOTES.  NO
CONSENTS OR WAIVERS FROM ANY OTHER PERSON OR ENTITY ARE REQUIRED FOR THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY, OTHER THAN SUCH CONSENTS AND WAIVERS AS HAVE BEEN OBTAINED
OR WILL BE OBTAINED PRIOR TO THE CLOSING DATE.

 

12

--------------------------------------------------------------------------------


 

(XVI)        EXCEPT AS SET FORTH IN THE OFFERING MEMORANDUM, THERE IS (A) NO
ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT, ARBITRATOR OR GOVERNMENTAL
AGENCY, BODY OR OFFICIAL, DOMESTIC OR FOREIGN, NOW PENDING OR, TO THE KNOWLEDGE
OF THE ISSUERS THREATENED OR CONTEMPLATED, TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OR MAY BE A PARTY OR TO WHICH THE BUSINESS, ASSETS OR PROPERTY
OF SUCH PERSON IS OR MAY BE SUBJECT, (B) NO STATUTE, RULE, REGULATION OR ORDER
THAT HAS BEEN ENACTED, ADOPTED OR ISSUED OR, TO THE KNOWLEDGE OF THE ISSUERS,
THAT HAS BEEN PROPOSED BY ANY GOVERNMENTAL BODY OR AGENCY, DOMESTIC OR FOREIGN,
(C) NO INJUNCTION, RESTRAINING ORDER OR ORDER OF ANY NATURE BY A FEDERAL OR
STATE COURT OR FOREIGN COURT OF COMPETENT JURISDICTION TO WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS OR MAY BE SUBJECT THAT (X) IN THE CASE OF CLAUSE (A)
ABOVE, IF DETERMINED ADVERSELY TO THE COMPANY OR SUCH SUBSIDIARY, WOULD
REASONABLY BE EXPECTED, EITHER INDIVIDUALLY OR IN THE AGGREGATE, (1) TO HAVE A
MATERIAL ADVERSE EFFECT OR (2) TO INTERFERE WITH OR ADVERSELY AFFECT THE
ISSUANCE OF THE NOTES IN ANY JURISDICTION OR ADVERSELY AFFECT THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS AND (Y) IN
THE CASE OF CLAUSES (B) AND (C) ABOVE, WOULD REASONABLY BE EXPECTED, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, (1) TO HAVE A MATERIAL ADVERSE EFFECT OR
(2) TO INTERFERE WITH OR ADVERSELY AFFECT THE ISSUANCE OF THE NOTES IN ANY
JURISDICTION OR ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS.  EVERY REQUEST OF ANY
SECURITIES AUTHORITY OR AGENCY OF ANY JURISDICTION FOR ADDITIONAL INFORMATION
WITH RESPECT TO THE NOTES THAT HAS BEEN RECEIVED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR THEIR COUNSEL PRIOR TO THE DATE HEREOF AND WHICH REQUIRED
COMPLIANCE PRIOR TO THE CLOSING DATE HAS BEEN, OR WILL PRIOR TO THE CLOSING DATE
BE, COMPLIED WITH IN ALL MATERIAL RESPECTS.

 

(XVII)       EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NO LABOR DISTURBANCE BY THE EMPLOYEES OF ANY OF THE COMPANY OR
THE SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE ISSUERS, IS IMMINENT.

 

(XVIII)      THE ISSUERS PERIODICALLY REVIEW AND EVALUATE THEIR COMPLIANCE IN
ALL MATERIAL RESPECTS OF THEIR BUSINESS FACILITIES, REAL PROPERTY AND OPERATIONS
WITH REQUIREMENTS OF APPLICABLE ENVIRONMENT LAW.  ON THE BASIS OF SUCH REVIEW,
EXCEPT AS SET FORTH IN THE OFFERING MEMORANDUM, THE COMPANY AND EACH OF ITS
SUBSIDIARIES (A) IS IN COMPLIANCE WITH, OR NOT SUBJECT TO COSTS OR LIABILITIES
UNDER LAWS, REGULATIONS, RULES OF COMMON LAW, ORDERS AND DECREES, AS IN EFFECT
AS OF THE DATE HEREOF, AND ANY PRESENT JUDGMENTS AND INJUNCTIONS ISSUED OR
PROMULGATED THEREUNDER RELATING TO POLLUTION OR PROTECTION OF PUBLIC AND
EMPLOYEE HEALTH AND SAFETY, THE ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR
WASTES, POLLUTANTS OR CONTAMINANTS APPLICABLE TO IT OR ITS BUSINESS OR
OPERATIONS OR OWNERSHIP OR USE OF ITS PROPERTY (“ENVIRONMENTAL LAWS”), OTHER
THAN ANY SUCH NONCOMPLIANCE OR SUCH COSTS OR LIABILITIES THAT WOULD NOT
REASONABLY BE EXPECTED TO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT, AND (B) POSSESSES ALL PERMITS, LICENSES OR OTHER
APPROVALS REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE
TO POSSESS ANY SUCH PERMIT, LICENSE OR OTHER

 

13

--------------------------------------------------------------------------------


 

APPROVAL WOULD NOT REASONABLY BE EXPECTED TO, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  ALL CURRENTLY PENDING AND, TO THE
KNOWLEDGE OF THE ISSUERS, THREATENED PROCEEDINGS, NOTICES OF VIOLATION, DEMANDS,
NOTICES OF POTENTIAL RESPONSIBILITY OR LIABILITY, SUITS AND EXISTING
ENVIRONMENTAL INVESTIGATIONS BY ANY GOVERNMENTAL AUTHORITY WHICH THE COMPANY OR
ITS SUBSIDIARIES COULD REASONABLY EXPECT TO RESULT IN A MATERIAL ADVERSE EFFECT
ARE FULLY AND ACCURATELY DESCRIBED IN ALL MATERIAL RESPECTS IN THE OFFERING
MEMORANDUM.

 

(XIX)         THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS (A) ALL LICENSES,
CERTIFICATES, PERMITS, AUTHORIZATIONS, APPROVALS, FRANCHISES AND OTHER RIGHTS
(INCLUDING LICENSES, CERTIFICATES, PERMITS, AUTHORIZATIONS, APPROVALS,
FRANCHISES AND OTHER RIGHTS GRANTED BY ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL
OR OTHER REGULATORY AUTHORITY HAVING JURISDICTION OVER THE COMPANY OR ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES) FROM, AND HAS MADE ALL
DECLARATIONS AND FILINGS WITH, ALL APPLICABLE AUTHORITIES, ALL SELF-REGULATORY
AUTHORITIES AND ALL COURTS AND OTHER TRIBUNALS (EACH, AN “AUTHORIZATION”)
NECESSARY TO ENGAGE IN THE BUSINESS CONDUCTED BY IT IN THE MANNER DESCRIBED IN
THE OFFERING MEMORANDUM, EXCEPT WHERE FAILURE TO HOLD SUCH AUTHORIZATIONS WOULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (B) NO REASON
TO BELIEVE THAT ANY GOVERNMENTAL BODY OR AGENCY, DOMESTIC OR FOREIGN, IS
CONSIDERING LIMITING, SUSPENDING OR REVOKING ANY SUCH AUTHORIZATION, EXCEPT
WHERE SUCH LIMITATION, SUSPENSION OR REVOCATION WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  ALL SUCH AUTHORIZATIONS ARE VALID AND IN
FULL FORCE AND EFFECT AND THE COMPANY AND EACH OF ITS SUBSIDIARIES IS IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF ALL SUCH AUTHORIZATIONS AND WITH THE
RULES AND REGULATIONS OF THE REGULATORY AUTHORITIES HAVING JURISDICTION WITH
RESPECT TO SUCH AUTHORIZATIONS, EXCEPT FOR ANY INVALIDITY, FAILURE TO BE IN FULL
FORCE AND EFFECT OR NONCOMPLIANCE THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 

(XX)          THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS VALID TITLE IN FEE
SIMPLE TO ALL ITEMS OF REAL PROPERTY AND TITLE TO ALL PERSONAL PROPERTY OWNED BY
EACH OF THEM, IN EACH CASE FREE AND CLEAR OF ANY PLEDGE, LIEN, ENCUMBRANCE,
SECURITY INTEREST OR OTHER DEFECT OR CLAIM OF ANY THIRD PARTY, EXCEPT (I) SUCH
AS DOES NOT MATERIALLY AND ADVERSELY AFFECT THE VALUE OF SUCH PROPERTY AND DOES
NOT INTERFERE WITH THE USE MADE OR PROPOSED TO BE MADE OF SUCH PROPERTY BY THE
COMPANY OR SUCH SUBSIDIARY TO AN EXTENT THAT SUCH INTERFERENCE WOULD HAVE A
MATERIAL ADVERSE EFFECT AND (II) EXISTING LIENS OR PERMITTED LIENS IN EACH CASE
AS SET FORTH IN THE OFFERING MEMORANDUM.  ANY REAL PROPERTY AND BUILDINGS HELD
UNDER LEASE BY THE COMPANY OR ANY SUCH SUBSIDIARY ARE HELD UNDER VALID,
SUBSISTING AND ENFORCEABLE LEASES, WITH SUCH EXCEPTIONS AS DO NOT MATERIALLY
INTERFERE WITH THE USE MADE OR PROPOSED TO BE MADE OF SUCH PROPERTY AND
BUILDINGS BY THE COMPANY OR SUCH SUBSIDIARY.

 

14

--------------------------------------------------------------------------------


 

(XXI)         THE COMPANY AND EACH OF ITS SUBSIDIARIES OWNS, POSSESSES OR HAS
THE RIGHT TO EMPLOY ALL PATENTS, PATENT RIGHTS, LICENSES, INVENTIONS,
COPYRIGHTS, KNOW-HOW (INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR
UNPATENTABLE PROPRIETARY OR CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES),
TRADEMARKS, SERVICE MARKS AND TRADE NAMES (COLLECTIVELY, THE “INTELLECTUAL
PROPERTY”) NECESSARY TO CONDUCT THE BUSINESSES OPERATED BY IT, EXCEPT WHERE THE
FAILURE TO OWN, POSSESS OR HAVE THE RIGHT TO EMPLOY SUCH INTELLECTUAL PROPERTY
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF INFRINGEMENT OF OR
CONFLICT WITH (AND NEITHER KNOWS OF ANY SUCH INFRINGEMENT OR A CONFLICT WITH)
ASSERTED RIGHTS OF OTHERS WITH RESPECT TO ANY OF THE FOREGOING THAT, IF SUCH
ASSERTION OF INFRINGEMENT OR CONFLICT WERE SUSTAINED, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE USE OF THE INTELLECTUAL
PROPERTY IN CONNECTION WITH THE BUSINESS AND OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES DOES NOT INFRINGE ON THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH
INFRINGEMENT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(XXII)        ALL TAX RETURNS REQUIRED TO BE FILED BY THE COMPANY AND EACH OF
ITS SUBSIDIARIES HAVE BEEN FILED IN ALL JURISDICTIONS WHERE SUCH RETURNS ARE
REQUIRED TO BE FILED; AND ALL TAXES, INCLUDING WITHHOLDING TAXES, VALUE ADDED
AND FRANCHISE TAXES, PENALTIES AND INTEREST, ASSESSMENTS, FEES AND OTHER CHARGES
DUE OR CLAIMED TO BE DUE FROM SUCH ENTITIES OR THAT ARE DUE AND PAYABLE HAVE
BEEN PAID, OTHER THAN THOSE BEING CONTESTED IN GOOD FAITH AND FOR WHICH RESERVES
HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP (AS DEFINED IN THE INDENTURE) OR
THOSE CURRENTLY PAYABLE WITHOUT PENALTY OR INTEREST AND EXCEPT WHERE THE FAILURE
TO MAKE SUCH REQUIRED FILINGS OR PAYMENT WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE ISSUERS, THERE ARE NO
MATERIAL PROPOSED ADDITIONAL TAX ASSESSMENTS AGAINST ANY OF THE COMPANY OR ITS
SUBSIDIARIES OR THEIR ASSETS OR PROPERTY.

 

(XXIII)       EXCEPT AS SET FORTH IN THE OFFERING MEMORANDUM, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY FOR ANY PROHIBITED
TRANSACTION OR ACCUMULATED FUNDING DEFICIENCY (WITHIN THE MEANING OF SECTION 412
OF THE CODE) OR ANY COMPLETE OR PARTIAL WITHDRAWAL LIABILITY WITH RESPECT TO ANY
PENSION, PROFIT SHARING OR OTHER PLAN WHICH IS SUBJECT TO THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), TO WHICH THE
COMPANY OR ANY OF THE SUBSIDIARIES MAKES OR EVER HAS MADE A CONTRIBUTION AND IN
WHICH ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR HAS EVER BEEN
A PARTICIPANT.  WITH RESPECT TO SUCH PLANS, THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
PROVISIONS OF ERISA.

 

(XXIV)       NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” INCORPORATED IN
THE

 

15

--------------------------------------------------------------------------------


 

UNITED STATES WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.

 

(XXV)        THE ISSUERS MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT:  (A) TRANSACTIONS ARE EXECUTED
IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS;
(B) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF ITS
FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN ACCOUNTABILITY FOR
ASSETS; (C) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION; AND (D) THE RECORDED ACCOUNTABILITY FOR ITS
ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND
APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.

 

(XXVI)       THE ISSUERS MAINTAIN INSURANCE COVERING ITS PROPERTIES, ASSETS,
OPERATIONS, PERSONNEL (NOT INCLUDING DIRECTORS AND OFFICERS) AND BUSINESSES, AND
SUCH INSURANCE IS OF SUCH TYPE AND IN SUCH AMOUNTS THAT, IN THE GOOD FAITH
JUDGMENT OF THE COMPANY, IS IN ACCORDANCE WITH CUSTOMARY INDUSTRY PRACTICE.

 

(XXVII)      NONE OF THE ISSUERS NOR (TO THEIR KNOWLEDGE) ANY OF THEIR
AFFILIATES (AS DEFINED IN RULE 501(B) OF REGULATION D UNDER THE ACT) HAS
(A) TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO, OR THAT MIGHT
REASONABLY BE EXPECTED TO, CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF
THE PRICE OF ANY SECURITY OF THE ISSUERS TO FACILITATE THE SALE OR RESALE OF THE
ORIGINAL NOTES OR (B) SOLD, BID FOR, PURCHASED OR PAID ANY PERSON ANY
COMPENSATION FOR SOLICITING PURCHASES OF THE ORIGINAL NOTES IN A MANNER THAT
WOULD REQUIRE REGISTRATION OF THE ORIGINAL NOTES UNDER THE ACT OR PAID OR AGREED
TO PAY TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY
OTHER SECURITIES OF ANY ISSUER IN A MANNER THAT WOULD REQUIRE REGISTRATION OF
THE ORIGINAL NOTES UNDER THE ACT.

 

(XXVIII)     NONE OF THE ISSUERS OR (TO THEIR KNOWLEDGE) ANY OF THEIR AFFILIATES
(AS DEFINED IN REGULATION D UNDER THE ACT) HAS, DIRECTLY OR THROUGH ANY AGENT
(OTHER THAN THE INITIAL PURCHASERS OR ANY AFFILIATE OF THE INITIAL PURCHASERS,
AS TO WHICH NO REPRESENTATION IS MADE), SOLD, OFFERED FOR SALE, CONTRACTED TO
SELL, PLEDGED, SOLICITED OFFERS TO BUY OR OTHERWISE DISPOSED OF OR NEGOTIATED IN
RESPECT OF, ANY SECURITY (AS DEFINED IN THE ACT) THAT IS CURRENTLY OR WILL BE
INTEGRATED WITH THE SALE OF THE ORIGINAL NOTES IN A MANNER THAT WOULD REQUIRE
THE REGISTRATION OF THE ORIGINAL NOTES UNDER THE ACT.

 

(XXIX)       NONE OF THE ISSUERS OR (TO THEIR KNOWLEDGE) ANY OF THEIR
AFFILIATES, OR ANY PERSON ACTING ON ITS OR THEIR BEHALF (OTHER THAN THE INITIAL
PURCHASERS, AS TO WHOM THE ISSUERS MAKE NO REPRESENTATION), IS ENGAGED IN ANY
DIRECTED SELLING EFFORT WITH RESPECT TO THE ORIGINAL NOTES, AND EACH OF THEM HAS
COMPLIED WITH THE OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S UNDER THE
ACT.  TERMS USED IN THIS PARAGRAPH (OTHER THAN CAPITALIZED TERMS DEFINED IN THIS
AGREEMENT) HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
ACT.

 

16

--------------------------------------------------------------------------------


 

(XXX)        NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR
REGISTRATION OR FILING WITH, ANY COURT OR OTHER GOVERNMENTAL OR REGULATORY
AUTHORITY OR AGENCY IS REQUIRED FOR THE COMPANY’S EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS OR THE ISSUANCE AND DELIVERY OF THE
NOTES OR THE EXCHANGE NOTES, OR CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND BY THE OFFERING MEMORANDUM (INCLUDING, BUT NOT LIMITED
TO, THE OBLIGATIONS OF THE COMPANY TO EFFECT PAYMENTS OF PRINCIPAL OF, AND
PREMIUM, INTEREST AND ADDITIONAL INTEREST (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) IF ANY, ON THE NOTES AND THE EXCHANGE NOTES IN UNITED STATES DOLLARS
FREE OF ANY LIABILITY ON THE PART OF ANY HOLDER THEREOF), EXCEPT SUCH AS HAVE
BEEN OBTAINED OR MADE BY THE ISSUERS AND ARE IN FULL FORCE AND EFFECT AND AS MAY
BE REQUIRED BY FEDERAL AND STATE SECURITIES LAWS WITH RESPECT TO THE ISSUERS’
OBLIGATIONS UNDER THE REGISTRATION RIGHTS AGREEMENT.  NO FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (PROHIBITED BY THE ACT IN CONNECTION WITH
OFFERS OR SALES SUCH AS THE EXEMPT RESALES) WAS USED BY THE COMPANY OR ANY OF
ITS REPRESENTATIVES (OTHER THAN THE INITIAL PURCHASERS, AS TO WHOM THE ISSUERS
MAKE NO REPRESENTATION) IN CONNECTION WITH THE OFFER AND SALE OF ANY OF THE
ORIGINAL NOTES OR IN CONNECTION WITH EXEMPT RESALES, INCLUDING, BUT NOT LIMITED
TO, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO OR DISPLAYED ON
ANY COMPUTER TERMINAL, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN
INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING.  NEITHER THE COMPANY
NOR ANY OF ITS AFFILIATES HAS ENTERED INTO, AND NEITHER THE COMPANY NOR ANY OF
ITS AFFILIATES WILL ENTER INTO, ANY CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE
DISTRIBUTION OF THE ORIGINAL NOTES EXCEPT FOR THIS AGREEMENT.

 

(XXXI)       TO THE BEST KNOWLEDGE OF THE ISSUERS, AS OF MARCH 28, 2003, NONE OF
THE ISSUERS HAD ANY MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT,
THAT WERE NOT SET FORTH IN THE COMPANY’S CONSOLIDATED BALANCE SHEET AS OF SUCH
DATE OR IN THE NOTES THERETO SET FORTH IN THE OFFERING MEMORANDUM.  SINCE MARCH
28, 2003, EXCEPT AS SET FORTH OR CONTEMPLATED IN THE OFFERING MEMORANDUM,
(A) NONE OF THE ISSUERS HAS (1) INCURRED ANY LIABILITIES OR OBLIGATIONS, DIRECT
OR CONTINGENT, THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, OR (2) ENTERED INTO ANY MATERIAL TRANSACTION NOT IN THE ORDINARY COURSE
OF BUSINESS, (B) THERE HAS NOT BEEN ANY EVENT OR DEVELOPMENT WITH RESPECT TO THE
BUSINESS OR CONDITION (FINANCIAL OR OTHER) OF THE ISSUERS THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (C) THERE HAS BEEN NO DIVIDEND OR DISTRIBUTION OF ANY
KIND DECLARED, PAID OR MADE BY THE COMPANY ON ANY CLASS OF ITS CAPITAL STOCK AND
(D) THERE HAS NOT BEEN ANY MATERIAL INCREASE IN THE LONG-TERM DEBT OF THE
ISSUERS.

 

(XXXII)      NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (NOR ANY AGENT
THEREOF ACTING ON ITS OR THEIR BEHALF) HAS TAKEN, AND NONE OF THEM WILL TAKE,
ANY ACTION THAT MIGHT CAUSE THIS AGREEMENT OR THE ISSUANCE OR SALE OF THE NOTES
TO VIOLATE REGULATION

 

17

--------------------------------------------------------------------------------


 

T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AS IN EFFECT,
OR AS THE SAME MAY HEREAFTER BE IN EFFECT, ON THE CLOSING DATE.

 

(XXXIII)     ERNST & YOUNG LLP IS AN INDEPENDENT ACCOUNTANT WITHIN THE MEANING
OF THE ACT.  THE HISTORICAL FINANCIAL STATEMENTS AND THE NOTES THERETO INCLUDED
IN THE OFFERING MEMORANDUM PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES AT THE RESPECTIVE DATES AND FOR THE RESPECTIVE
PERIODS INDICATED.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS PRESENTED (EXCEPT
AS DISCLOSED IN THE OFFERING MEMORANDUM).  THE OTHER FINANCIAL AND STATISTICAL
INFORMATION AND DATA INCLUDED IN THE OFFERING MEMORANDUM ARE ACCURATELY
PRESENTED IN ALL MATERIAL RESPECTS AND PREPARED ON A BASIS CONSISTENT WITH THE
FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF THE COMPANY AND ITS
SUBSIDIARIES.

 

(XXXIV)     AS OF THE DATE HEREOF AND IMMEDIATELY PRIOR TO AND IMMEDIATELY
FOLLOWING THE ISSUANCE OF THE NOTES ON THE CLOSING DATE EACH OF THE ISSUERS IS
AND WILL BE SOLVENT.  NO ISSUER IS CONTEMPLATING EITHER THE FILING OF A PETITION
BY IT UNDER ANY BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATING OF ALL OR A
SUBSTANTIAL PORTION OF ITS PROPERTY, AND THE ISSUERS HAVE NO KNOWLEDGE OF ANY
PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST ANY ISSUER.  AS
USED HEREIN, “SOLVENT” SHALL MEAN, FOR ANY PERSON ON A PARTICULAR DATE, THAT ON
SUCH DATE, (A) THE FAIR VALUE OF THE PROPERTY OF SUCH PERSON IS GREATER THAN THE
TOTAL AMOUNT OF LIABILITIES, INCLUDING, WITHOUT LIMITATION, CONTINGENT
LIABILITIES, OF SUCH PERSON, (B) THE PRESENT FAIR SALABLE VALUE OF THE ASSETS OF
SUCH PERSON IS NOT LESS THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE
PROBABLE LIABILITY OF SUCH PERSON ON ITS DEBTS AS THEY BECOME ABSOLUTE AND
MATURED, (C) SUCH PERSON DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL,
INCUR DEBTS AND LIABILITIES BEYOND SUCH PERSON’S ABILITY TO PAY AS SUCH DEBTS
AND LIABILITIES MATURE, (D) SUCH PERSON IS NOT ENGAGED IN A BUSINESS OR A
TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN A BUSINESS OR A TRANSACTION, FOR
WHICH SUCH PERSON’S PROPERTY WOULD CONSTITUTE AN UNREASONABLY SMALL CAPITAL AND
(E) SUCH PERSON IS ABLE TO PAY ITS DEBTS AS THEY BECOME DUE AND PAYABLE.

 

(XXXV)      EXCEPT AS DESCRIBED IN THE SECTION ENTITLED “PLAN OF DISTRIBUTION”
OR “RELATED PARTY TRANSACTIONS — ADVISORY AGREEMENT” IN THE OFFERING MEMORANDUM,
THERE ARE NO CONTRACTS, AGREEMENTS OR UNDERSTANDINGS BETWEEN ANY ISSUER AND ANY
OTHER PERSON OTHER THAN THE INITIAL PURCHASERS THAT WOULD GIVE RISE TO A VALID
CLAIM AGAINST SUCH ISSUER OR THE INITIAL PURCHASERS FOR A BROKERAGE COMMISSION,
FINDER’S FEE OR LIKE PAYMENT IN CONNECTION WITH THE ISSUANCE, PURCHASE AND SALE
OF THE NOTES.

 

(XXXVI)     THE STATISTICAL AND MARKET-RELATED DATA AND FORWARD-LOOKING
STATEMENTS (WITHIN THE MEANING OF SECTION 27A OF THE ACT AND SECTION 21E OF THE
EXCHANGE ACT) INCLUDED IN THE OFFERING MEMORANDUM ARE BASED ON OR DERIVED FROM
SOURCES THAT THE

 

18

--------------------------------------------------------------------------------


 

ISSUERS BELIEVE TO BE RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS AND
REPRESENT THEIR GOOD FAITH ESTIMATES THAT ARE MADE ON THE BASIS OF DATA DERIVED
FROM SUCH SOURCES.

 

(XXXVII)    AS OF THE CLOSING DATE, EACH OF THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SUBSIDIARIES SET FORTH IN THE EACH OF THE TRANSACTION
DOCUMENTS WILL BE TRUE AND CORRECT AS IF MADE AT AND AS OF SUCH DATE (OTHER THAN
TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY MADE AS TO ONLY A
CERTAIN OTHER DATE).

 

(XXXVIII)   EACH CERTIFICATE SIGNED BY ANY OFFICER OF THE ISSUERS AND DELIVERED
TO THE INITIAL PURCHASERS OR COUNSEL FOR THE INITIAL PURCHASERS PURSUANT TO, OR
IN CONNECTION WITH, THIS AGREEMENT SHALL BE DEEMED TO BE A REPRESENTATION AND
WARRANTY UNDER THIS AGREEMENT BY THE ISSUERS TO THE INITIAL PURCHASERS AS TO THE
MATTERS COVERED BY SUCH CERTIFICATE.

 

(xxxix)      Except as set forth in the Offering Memorandum or as would not,
individually or in the aggregate, have a Material Adverse Effect, there is no
strike, slowdown or work stoppage with the employees of the Company or any of
its subsidiaries.

 

(XL)           THE COMPANY HAS DELIVERED TO THE INITIAL PURCHASERS A TRUE AND
CORRECT COPY OF EACH OF THE TRANSACTION DOCUMENTS, TOGETHER WITH ALL RELATED
AGREEMENTS AND ALL SCHEDULES AND EXHIBITS THERETO, AND THERE SHALL HAVE BEEN NO
MATERIAL AMENDMENTS, ALTERATIONS, MODIFICATIONS OR WAIVERS OF ANY OF THE
PROVISIONS OF ANY SUCH DOCUMENTS SINCE THEIR RESPECTIVE DATES OF EXECUTION,
OTHER THAN ANY SUCH AMENDMENTS, ALTERATIONS, MODIFICATIONS AND WAIVERS AS TO
WHICH THE INITIAL PURCHASERS HAVE BEEN ADVISED IN WRITING AND WHICH WOULD BE
REQUIRED TO BE DISCLOSED IN THE OFFERING MEMORANDUM; AND TO THE KNOWLEDGE OF THE
ISSUERS THERE EXISTS NO EVENT OR CONDITION WHICH WOULD CONSTITUTE A DEFAULT OR
AN EVENT OF DEFAULT UNDER ANY OF THE TRANSACTION DOCUMENTS WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR MATERIALLY
ADVERSELY AFFECT THE ABILITY OF THE ISSUERS TO CONSUMMATE THE TRANSACTIONS.

 

(XLI)          THE COMPANY HAS ESTABLISHED AND MAINTAINS DISCLOSURE CONTROLS AND
PROCEDURES (AS SUCH TERM IS DEFINED IN RULE 13A-14 AND 15D-14 UNDER THE 1934
ACT); SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE DESIGNED TO ENSURE THAT
MATERIAL INFORMATION RELATING TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS
MADE KNOWN TO THE COMPANY’S CHIEF EXECUTIVE OFFICER AND ITS CHIEF FINANCIAL
OFFICER BY OTHERS WITHIN THOSE ENTITIES; THE COMPANY’S AUDITORS AND THE AUDIT
COMMITTEE OF THE BOARD OF DIRECTORS HAVE BEEN ADVISED OF:  (I) ALL SIGNIFICANT
DEFICIENCIES IN THE DESIGN OR OPERATION OF INTERNAL CONTROLS WHICH COULD
ADVERSELY AFFECT THE COMPANY’S ABILITY TO RECORD, PROCESS, SUMMARIZE, AND REPORT
FINANCIAL DATA; AND (II) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES
MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE COMPANY’S
INTERNAL CONTROLS; ANY MATERIAL WEAKNESSES IN INTERNAL CONTROLS HAVE BEEN
IDENTIFIED FOR THE COMPANY’S AUDITORS; AND SINCE THE DATE OF THE MOST RECENT
EVALUATION OF SUCH DISCLOSURE CONTROLS AND PROCEDURES, THERE HAVE BEEN NO
SIGNIFICANT CHANGES IN INTERNAL

 

19

--------------------------------------------------------------------------------


 

CONTROLS OR IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT INTERNAL CONTROLS,
INCLUDING ANY CORRECTIVE ACTIONS WITH REGARD TO SIGNIFICANT DEFICIENCIES AND
MATERIAL WEAKNESSES.

 

The Issuers acknowledge that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 8 of this
Agreement, counsel to the Issuers and counsel to the Initial Purchasers will
rely upon the accuracy and truth of the foregoing representations and the
Issuers hereby consent to such reliance.

 

(B)           EACH INITIAL PURCHASER ACKNOWLEDGES THAT IT IS PURCHASING THE
ORIGINAL NOTES PURSUANT TO A PRIVATE SALE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, AND THAT THE ORIGINAL NOTES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR
FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  EACH INITIAL PURCHASER
REPRESENTS, WARRANTS AND COVENANTS TO THE ISSUERS THAT:

 

(I)            IT IS A QIB WITH SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS AS ARE NECESSARY IN ORDER TO EVALUATE THE MERITS AND RISKS OF
AN INVESTMENT IN THE NOTES.

 

(II)           (A)  NEITHER IT, NOR ANY PERSON ACTING ON ITS BEHALF, HAS OR WILL
SOLICIT OFFERS FOR, OR OFFER OR SELL, THE ORIGINAL NOTES BY ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (AS THOSE TERMS ARE USED IN REGULATION D
UNDER THE ACT) OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING
OF SECTION 4(2) OF THE ACT AND (B) IT HAS AND WILL SOLICIT OFFERS FOR THE
ORIGINAL NOTES ONLY FROM, AND WILL OFFER AND SELL THE ORIGINAL NOTES ONLY TO
(1) PERSONS WHOM SUCH INITIAL PURCHASER REASONABLY BELIEVES TO BE QIBS OR, IF
ANY SUCH PERSON IS BUYING FOR ONE OR MORE INSTITUTIONAL ACCOUNTS FOR WHICH SUCH
PERSON IS ACTING AS FIDUCIARY OR AGENT, ONLY WHEN SUCH PERSON HAS REPRESENTED TO
THE INITIAL PURCHASERS THAT EACH SUCH ACCOUNT IS A QIB TO WHOM NOTICE HAS BEEN
GIVEN THAT SUCH SALE OR DELIVERY IS BEING MADE IN RELIANCE ON RULE 144A, AND, IN
EACH CASE, IN RELIANCE ON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT PURSUANT TO RULE 144A, OR (2) PERSONS OTHER THAN U.S. PERSONS OUTSIDE
THE UNITED STATES IN RELIANCE ON THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S.

 

(III)          WITH RESPECT TO OFFERS AND SALES OUTSIDE THE UNITED STATES:

 

(A)          the Initial Purchasers will comply with all applicable laws and
regulations in each jurisdiction in which they acquire, offer, sell or deliver
Notes or have in their possession or distribute either any Offering Memorandum
or any such other material, in all cases at their own expense;

 

20

--------------------------------------------------------------------------------


 

(B)           the Initial Purchasers have offered the Original Notes and will
offer and sell the Original Notes (1) as part of its distribution at any time
and (2) otherwise until 40 days after the later of the commencement of the
offering of the Original Notes and the Closing Date, only in accordance with
Rule 903 of Regulation S or another exemption from the registration requirements
of the Act.  Accordingly, neither the Initial Purchasers nor any persons acting
on their behalf have engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Original Notes, and any
such persons have complied and will comply with the offering restrictions
requirements of Regulation S;

 

(C)           the Initial Purchasers have not offered or sold and, prior to the
expiry of six months from the Closing Date, will not offer or sell any
Securities to persons in the United Kingdom except to persons whose ordinary
activities involve them in acquiring, holding, managing or disposing of
investments (as principal or agent) for the purposes of their businesses or
otherwise in circumstances which have not resulted and will not result in an
offer to the public in the United Kingdom within the meaning of the Public
Offers of Securities Regulations of 1995;

 

(D)          the Initial Purchasers have only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the Financial Services and Markets Act 2000 (“FSMA”)) received by
it in connection with the issuer or sale of any Securities in circumstances in
which section 21(1) of the FSMA does not apply to the Company; and

 

(E)           the Initial Purchasers have complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from otherwise involving the United Kingdom.

 

Terms used in this Section 5(b)(iii) (other than capitalized terms defined in
this Agreement) have the meanings given to them by Regulation S.

 

(IV)          THE SOURCE OF FUNDS BEING USED BY IT TO ACQUIRE THE ORIGINAL NOTES
DOES NOT INCLUDE THE ASSETS OF ANY “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING
OF SECTION 3 OF ERISA) OR ANY “PLAN” (WITHIN THE MEANING OF SECTION 4975 OF THE
CODE).

 

The Initial Purchasers understand that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchasers hereby
consent to such reliance.

 

21

--------------------------------------------------------------------------------


 


6.             INDEMNIFICATION.  (A)  EACH OF THE ISSUERS, JOINTLY AND
SEVERALLY, AGREES TO INDEMNIFY AND HOLD HARMLESS THE INITIAL PURCHASERS, EACH
PERSON, IF ANY, WHO CONTROLS THE INITIAL PURCHASERS WITHIN THE MEANING OF
SECTION 15 OF THE ACT OR SECTION 20(A) OF THE EXCHANGE ACT, THE AGENTS,
EMPLOYEES, OFFICERS AND DIRECTORS OF THE INITIAL PURCHASERS AND THE AGENTS,
EMPLOYEES, OFFICERS AND DIRECTORS OF ANY SUCH CONTROLLING PERSON FROM AND
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES AND EXPENSES WHATSOEVER
(INCLUDING, BUT NOT LIMITED, TO REASONABLE ATTORNEYS’ FEES AND ANY AND ALL
REASONABLE EXPENSES WHATSOEVER INCURRED IN INVESTIGATING, PREPARING OR DEFENDING
AGAINST ANY LITIGATION, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER, AND
ANY AND ALL REASONABLE AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM OR LITIGATION)
(COLLECTIVELY, “LOSSES”) TO WHICH THEY OR ANY OF THEM MAY BECOME SUBJECT UNDER
THE ACT, THE EXCHANGE ACT OR OTHERWISE INSOFAR AS SUCH LOSSES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE PRELIMINARY OFFERING
MEMORANDUM OR THE OFFERING MEMORANDUM, OR IN ANY SUPPLEMENT THERETO OR AMENDMENT
THEREOF, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED,
HOWEVER, THAT THE ISSUERS WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT, BUT
ONLY TO THE EXTENT, THAT ANY SUCH LOSS ARISES OUT OF OR IS BASED UPON ANY SUCH
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
MADE THEREIN IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
RELATING TO THE INITIAL PURCHASERS FURNISHED TO THE COMPANY OR ITS
REPRESENTATIVES BY OR ON BEHALF OF THE INITIAL PURCHASERS EXPRESSLY FOR USE
THEREIN; PROVIDED, HOWEVER, THAT THE ISSUERS SHALL NOT BE LIABLE TO ANY INITIAL
PURCHASER WITH RESPECT TO ANY PRELIMINARY OFFERING MEMORANDUM IF (I) THE
OFFERING MEMORANDUM CORRECTED ANY UNTRUE STATEMENT OR OMISSION, (II) THE
OFFERING MEMORANDUM WAS DELIVERED TO SUCH INITIAL PURCHASER (SUFFICIENTLY IN
ADVANCE OF THE CLOSING DATE AND IN SUFFICIENT QUANTITY TO ALLOW FOR DISTRIBUTION
BY THE CLOSING DATE), (III) THE DELIVERY OF THE OFFERING MEMORANDUM WAS REQUIRED
BY LAW TO BE MADE TO THE APPLICABLE PURCHASER AND (IV) SUCH INITIAL PURCHASER
FAILED TO FURNISH A COPY OF THE OFFERING MEMORANDUM TO THE APPLICABLE PURCHASER.


 

(b)           The Initial Purchasers agree to indemnify and hold harmless each
Issuer, each person, if any, who controls each Issuer within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, and each of their
respective agents, employees, officers and directors and the agents, employees,
officers and directors of any such controlling person from and against any
Losses to which they or any of them may become subject under the Act, the
Exchange Act or otherwise insofar as such Losses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum or the
Offering Memorandum, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance

 

22

--------------------------------------------------------------------------------


 

upon and in conformity with information relating to the Initial Purchasers
furnished in writing to the Company or its representatives by or on behalf of
the Initial Purchasers expressly for use therein.  The Issuers and the Initial
Purchasers acknowledge that the information described in Section 9 is the only
information furnished in writing by the Initial Purchasers to the Issuers
expressly for use in the Preliminary Offering Memorandum or the Offering
Memorandum.

 

(c)           Promptly after receipt by an indemnified party under subsection
6(a) or 6(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “Action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such Action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6 except to the extent that it has been
prejudiced in any material respect by such failure).  In case any such Action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such Action, the indemnifying party will be entitled to
participate in such Action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such Action with counsel
reasonably satisfactory to such indemnified party (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified parties except as set forth
below).  Notwithstanding the foregoing, the indemnified party or parties shall
have the right to employ its or their own counsel in any such Action, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless (i) the employment of such counsel shall
have been authorized in writing by the indemnifying parties in connection with
the defense of such Action, (ii) the indemnifying parties shall not have
employed counsel to take charge of the defense of such Action within a
reasonable time after notice of commencement of the Action, or (iii) the named
parties to such Action (including any impleaded parties) include such
indemnified party and the indemnifying parties (or such indemnifying parties
have assumed the defense of such Action), and such indemnified party or parties
shall have reasonably concluded, based upon the advice of counsel, that the use
of counsel chosen by the indemnifying party to represent the indemnified parties
would present such counsel with a conflict under applicable professional
standards (in which case the indemnifying parties shall not have the right to
direct the defense of such Action on behalf of the indemnified party or
parties), in any of which events such reasonable fees and expenses of counsel
shall be borne by the indemnifying parties.  In no event shall the indemnifying
party be liable for the fees and expenses of more than one counsel (together
with appropriate local counsel) at any time for all indemnified parties in
connection with any one Action or separate but substantially similar or related
Actions arising in the same jurisdiction out of the same general allegations or
circumstances.  An indemnifying party shall not be liable for any settlement of
any claim or Action effected without its written consent which consent may not
be unreasonably withheld.  Notwithstanding the foregoing sentence, if at any

 

23

--------------------------------------------------------------------------------


 

time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by paragraph (a) or (b) of this Section 6, then the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 45 business
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 45 days prior
notice of its intention to settle.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless (x) such settlement includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding, or (y) the indemnifying party provides the
indemnified party with a written statement asserting that it will continue to
indemnify the indemnified party in respect of such proceeding.

 


7.             CONTRIBUTION.  IN ORDER TO PROVIDE FOR CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNIFICATION PROVIDED FOR IN SECTION 6 OF THIS
AGREEMENT IS FOR ANY REASON HELD TO BE UNAVAILABLE FROM THE INDEMNIFYING PARTY,
OR IS INSUFFICIENT TO HOLD HARMLESS A PARTY INDEMNIFIED UNDER SECTION 6 OF THIS
AGREEMENT, EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH AGGREGATE LOSSES (I) IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY
THE ISSUERS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND,
FROM THE OFFERING OF THE ORIGINAL NOTES OR (II) IF SUCH ALLOCATION IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS REFERRED TO ABOVE BUT ALSO THE RELATIVE FAULT OF THE
ISSUERS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS
RECEIVED BY THE ISSUERS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE
OTHER HAND, SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS (X) THE TOTAL
PROCEEDS FROM THE OFFERING OF ORIGINAL NOTES (NET OF DISCOUNTS AND COMMISSIONS
BUT BEFORE DEDUCTING EXPENSES) RECEIVED BY THE ISSUERS ARE TO (Y) THE TOTAL
DISCOUNT RECEIVED BY THE INITIAL PURCHASERS.  THE RELATIVE FAULT OF THE ISSUERS,
ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE ISSUERS OR THE INITIAL
PURCHASERS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION
AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION OR ALLEGED
STATEMENT OR OMISSION.


 

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above.  Notwithstanding the provisions
of this Section 7, (i) in no case shall the

 

24

--------------------------------------------------------------------------------


 

Initial Purchasers be required to contribute any amount in excess of the amount
by which the total discount applicable to the Original Notes pursuant to this
Agreement exceeds the amount of any damages that the Initial Purchasers have
otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 7, each person, if
any, who controls the Initial Purchasers within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls
any Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of such Issuer shall
have the same rights to contribution as such Issuer.  Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
Action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any Action for which notice has been given under
Section 6 for purposes of indemnification.  Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any Action or claim settled without its written consent; provided, however,
that such written consent was not unreasonably withheld.

 


8.             CONDITIONS OF INITIAL PURCHASERS’ OBLIGATIONS.  THE OBLIGATIONS
OF THE INITIAL PURCHASERS TO PURCHASE AND PAY FOR THE ORIGINAL NOTES, AS
PROVIDED FOR IN THIS AGREEMENT, SHALL BE SUBJECT TO SATISFACTION OF THE
FOLLOWING CONDITIONS PRIOR TO OR CONCURRENTLY WITH SUCH PURCHASE:


 

(a)           All of the representations and warranties of the Issuers contained
in this Agreement shall be true and correct in all material respects on the date
of this Agreement and, in each case after giving effect to the transactions
contemplated hereby, on the Closing Date, except (i) that if a representation
and warranty is made as of a specific date, and such date is expressly referred
to therein, such representation and warranty shall be true and correct as of
such date, and (ii) if a representation and warranty is qualified by materiality
or Material Adverse Effect, then it shall be true and correct in all respects. 
The Issuers shall have performed or complied with all of the agreements and
covenants contained in this Agreement and required to be performed or complied
with by them at or prior to the Closing Date.

 

(b)           The Offering Memorandum shall have been printed and copies
distributed to the Initial Purchasers on the business day following the date of
this Agreement

 

25

--------------------------------------------------------------------------------


 

or at such later date as the Initial Purchasers may determine.  No stop order
suspending the qualification or exemption from qualification of the Original
Notes in any jurisdiction shall have been issued and no proceeding for that
purpose shall have been commenced or shall be pending or threatened.

 

(c)           No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
that would, as of the Closing Date, prevent the issuance of the Original Notes
or consummation of the Exchange Offer; except as disclosed in the Offering
Memorandum, no action, suit or proceeding shall have been commenced and be
pending against or affecting or, to the knowledge of the Issuers, threatened
against the Company and/or any of its subsidiaries before any court or
arbitrator or any governmental body, agency or official that, if adversely
determined, would reasonably be expected to have a Material Adverse Effect; and
no stop order preventing the use of the Preliminary Offering Memorandum or the
Offering Memorandum, or any amendment or supplement thereto, or any order
asserting that any of the transactions contemplated by this Agreement are
subject to the registration requirements of the Act shall have been issued.

 

(d)           To the best knowledge of the Issuers, as of March 28, 2003, none
of the Issuers had any material liabilities or obligations, direct or
contingent, that were not set forth in the Company’s consolidated balance sheet
as of such date or in the notes thereto set forth in the Offering Memorandum. 
Since March 28, 2003, except as set forth or contemplated in the Offering
Memorandum, (a) none of the Issuers has (1) incurred any liabilities or
obligations, direct or contingent, that would reasonably be expected to have a
Material Adverse Effect, or (2) entered into any material transaction not in the
ordinary course of business, (b) there has not been any event or development
with respect to the business or condition (financial or other) of the Issuers
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, (c) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock and (d) there has not been any material increase in the long-term debt of
the Issuers.

 

(e)           The Initial Purchasers shall have received certificates, dated the
Closing Date, signed by two authorized officers of each of the Issuers
confirming, as of the Closing Date, to their knowledge, the matters set forth in
paragraphs (a), (b), (c) and (d) of this Section 8.

 

(f)            The Initial Purchasers shall have received on the Closing Date an
opinion dated the Closing Date, addressed to the Initial Purchasers, of Dechert
LLP, counsel to the Company and the Guarantors, substantially in the form of
Exhibit A-1 attached hereto and in form and substance reasonably satisfactory to
the Initial Purchasers and counsel to the Initial Purchasers.

 

26

--------------------------------------------------------------------------------


 

(g)           The Initial Purchasers shall have received on the Closing Date an
Opinion dated the Closing Date, addressed to the Initial Purchasers, of Nauta
Dutilh, Dutch counsel to Holdings B.V., substantially in the form of Exhibit A-2
attached hereto and in form and substance reasonably satisfactory to the Initial
Purchasers and counsel to the Initial Purchasers.

 

(h)           The Initial Purchasers shall have received on the Closing Date an
opinion (reasonably satisfactory in form and substance to the Initial
Purchasers) dated the Closing Date of Cahill Gordon & Reindel llp, counsel to
the Initial Purchasers.

 

(i)            The Initial Purchasers shall have received a “comfort letter”
from Ernst & Young, LLP, independent public accountant for the Company, dated
the date of this Agreement, addressed to the Initial Purchasers and in form and
substance reasonably satisfactory to the Initial Purchasers and counsel to the
Initial Purchasers.  In addition, the Initial Purchasers shall have received a
“bring-down comfort letter” from Ernst & Young, LLP, dated as of the Closing
Date, addressed to the Initial Purchasers and in form and substance reasonably
satisfactory to the Initial Purchasers and counsel to the Initial Purchasers.

 

(j)            Each of the Issuers shall have entered into the Indenture and the
Initial Purchasers shall have received copies, conformed as executed, thereof.

 

(k)           Each of the Issuers shall have entered into the Registration
Rights Agreement and the Initial Purchasers shall have received counterparts,
conformed as executed, thereof.

 

(l)            The Company shall have received the consent of the lenders under
the Company’s credit agreement dated as of March 15, 2002, as amended (as in
effect on the date hereof) to the Transactions.

 

(m)          All government authorizations required in connection with the issue
and sale of the Notes as contemplated under this Agreement and the performance
of the Company’s obligations hereunder and under the Indenture and the Notes
shall be in full force and effect.

 

(n)           The Initial Purchasers shall have been furnished with wiring
instructions for the application of the proceeds of the Original Notes in
accordance with this Agreement and such other information as they may reasonably
request.

 

(o)           Cahill Gordon & Reindel llp, counsel to the Initial Purchasers,
shall have been furnished with such documents as they may reasonably request to
enable them to review or pass upon the matters referred to in this Section 8 and
in order to

 

27

--------------------------------------------------------------------------------


 

evidence the accuracy, completeness or satisfaction in all material respects of
any of the representations, warranties or conditions contained in this
Agreement.

 

(P)           THE ORIGINAL NOTES SHALL BE ELIGIBLE FOR TRADING IN PORTAL UPON
ISSUANCE.

 

(q)           All agreements set forth in the representation letter of the
Issuers to DTC relating to the approval of the Notes by DTC for “book-entry”
transfer shall have been complied with.

 

(r)            The tender offer and consent solicitation relating to the 2006
Notes shall have been consummated.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled in all material respects when and as required by this Agreement to be
fulfilled (or waived by the Initial Purchasers), this Agreement may be
terminated by the Initial Purchasers on notice to the Company at any time at or
prior to the Closing Date, and such termination shall be without liability of
any party to any other party.

 

The documents required to be delivered by this Section 8 will be delivered at
the office of counsel for the Initial Purchasers on the Closing Date.

 


9.             INITIAL PURCHASERS’ INFORMATION.  THE ISSUERS AND THE INITIAL
PURCHASERS SEVERALLY ACKNOWLEDGE THAT THE STATEMENTS WITH RESPECT TO THE
DELIVERY OF THE ORIGINAL NOTES TO THE INITIAL PURCHASERS SET FORTH IN THE SIXTH,
SEVENTH, EIGHTH AND NINTH PARAGRAPHS UNDER THE CAPTION “PLAN OF DISTRIBUTION” IN
THE PRELIMINARY OFFERING MEMORANDUM AND THE OFFERING MEMORANDUM (THE “INITIAL
PURCHASERS’ INFORMATION”) CONSTITUTE THE ONLY INFORMATION FURNISHED IN WRITING
BY THE INITIAL PURCHASERS EXPRESSLY FOR USE IN THE PRELIMINARY OFFERING
MEMORANDUM OR THE OFFERING MEMORANDUM.


 


10.           SURVIVAL OF REPRESENTATIONS AND AGREEMENTS.  ALL REPRESENTATIONS
AND WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT, INCLUDING
THE AGREEMENTS CONTAINED IN SECTIONS 4(F) AND 11(D), THE INDEMNITY AGREEMENTS
CONTAINED IN SECTION 6 AND THE CONTRIBUTION AGREEMENTS CONTAINED IN SECTION 7
SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE INITIAL PURCHASERS OR ANY CONTROLLING
PERSON THEREOF OR BY OR ON BEHALF OF THE ISSUERS OR ANY CONTROLLING PERSON
THEREOF, AND SHALL SURVIVE DELIVERY OF AND PAYMENT FOR THE ORIGINAL NOTES TO AND
BY THE INITIAL PURCHASERS.  THE AGREEMENTS CONTAINED IN SECTIONS 4(F), 6, 7, 9,
10 AND 11(D) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, INCLUDING PURSUANT
TO SECTION 11.


 


11.           EFFECTIVE DATE OF AGREEMENT; TERMINATION.  (A)  THIS AGREEMENT
SHALL BECOME EFFECTIVE UPON EXECUTION AND DELIVERY OF A COUNTERPART HEREOF BY
EACH OF THE PARTIES HERETO.


 


28

--------------------------------------------------------------------------------



 

(b)           The Initial Purchasers shall have the right to terminate this
Agreement at any time prior to the Closing Date by notice to the Company from
the Initial Purchasers, without liability (other than with respect to Sections 6
and 7) on the Initial Purchasers’ part to the Issuers if, on or prior to such
date, (i) the Issuers shall have failed, refused or been unable to perform in
any material respect any agreement on its part to be performed under this
Agreement when and as required, (ii) any condition to the obligations of the
Initial Purchasers under this Agreement to be fulfilled by the Issuers pursuant
to Section 8 is not fulfilled when and as required, (iii) trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market shall have been suspended or materially limited, or
minimum prices shall have been established thereon by the Commission, or by such
exchange or other regulatory body or governmental authority having jurisdiction,
(iv) a general banking moratorium shall have been declared by federal or New
York authorities, (v) there is an outbreak or escalation of hostilities or other
national or international calamity, in any case involving the United States, on
or after the date of this Agreement, or if there has been a declaration by the
United States of a national emergency or war or other national or international
calamity or crisis (economic, political, financial or otherwise) which affects
the U.S. and international markets, making it, in the Initial Purchasers’
judgment, impracticable to proceed with the offering or delivery of the Original
Notes on the terms and in the manner contemplated in the Offering Memorandum or
(vi) there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of international
conditions on the financial markets in the United States shall be such as, in
the Initial Purchasers’ judgment, to make it inadvisable or impracticable to
proceed with the offering or delivery of the Notes on the terms and in the
manner contemplated in the Offering Memorandum.

 

(c)           Any notice of termination pursuant to this Section 11 shall be
given at the address specified in Section 12 below by telephone, telephonic
facsimile or telegraph, confirmed in writing by letter.

 

(d)           If this Agreement shall be terminated pursuant to clause (i) or
(ii) of Section 11(b), or if the sale of the Notes provided for in this
Agreement is not consummated because of any refusal, inability or failure on the
part of the Issuers to satisfy any condition to the obligations of the Initial
Purchasers set forth in this Agreement to be satisfied on their part or because
of any refusal, inability or failure on the part of the Issuers to perform any
agreement in this Agreement or comply with any provision of this Agreement, the
Issuers will, subject to demand by the Initial Purchasers, reimburse the Initial
Purchasers for all of their reasonable out-of-pocket expenses (including the
fees and expenses of the Initial Purchasers’ counsel) incurred in connection
with this Agreement.

 

(e)           If on the Closing Date any one or more of the Initial Purchasers
fails or refuses to purchase the Original Notes which it or they have agreed to
purchase hereunder on such date, and the aggregate principal amount of the
Original Notes which such defaulting

 

29

--------------------------------------------------------------------------------


 

Initial Purchaser or Initial Purchasers, as the case may be, agreed but failed
or refused to purchase is not more than 10% of the aggregate principal amount of
the Original Notes to be purchased on such date by all Initial Purchasers, each
non-defaulting Initial Purchaser shall be obligated severally, in the proportion
which the principal amount of the Original Notes set forth opposite its name in
Schedule III bears to the aggregate principal amount of the Original Notes which
all the non-defaulting Initial Purchasers, as the case may be, have agreed to
purchase, or in such other proportion as you may specify, to purchase the
Original Notes which such defaulting Initial Purchaser or Initial Purchasers, as
the case may be, agreed but failed or refused to purchase on such date.  If on
the Closing Date any Initial Purchaser or Initial Purchasers shall fail or
refuse to purchase the Original Notes and the aggregate principal amount of the
Original Notes with respect to which such default occurs is more than 10% of the
aggregate principal mount of the Original Notes to be purchased by all Initial
Purchasers and arrangements satisfactory to the Initial Purchasers and the
Company for purchase of such Original Notes are not made within 24 hours after
such default, this Agreement will terminate without liability on the part of any
non-defaulting Initial Purchaser and the Company.  In any such case which does
not result in termination of this Agreement, either you or the Company shall
have the right to postpone the Closing Date, but in no event for longer than
five days, in order that the required changes, if any, in the Offering
Memorandum or any other documents or arrangements may be effected.  Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability to the Issuers or any Initial Purchasers who have not defaulted
in respect of any default of any such Initial Purchaser under this Agreement.

 


12.           NOTICE.  ALL COMMUNICATIONS WITH RESPECT TO OR UNDER THIS
AGREEMENT, EXCEPT AS MAY BE OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT,
SHALL BE IN WRITING AND, IF SENT TO THE INITIAL PURCHASERS, SHALL BE MAILED,
DELIVERED, OR, TELEGRAPHED OR TELECOPIED AND CONFIRMED IN WRITING TO UBS
SECURITIES LLC, 299 PARK AVENUE, NEW YORK, NEW YORK 10171 (TELEPHONE: 
(212) 821-3000, FAX NUMBER:  203-719-1075), ATTENTION:  SYNDICATE DEPARTMENT;
AND IF SENT TO THE ISSUERS, SHALL BE MAILED, DELIVERED OR, TELEGRAPHED OR
TELECOPIED AND CONFIRMED IN WRITING TO EURAMAX INTERNATIONAL, INC., 5445
TRIANGLE PARKWAY SUITE 350, NORCROSS, GA 30092 (TELEPHONE: (770) 449-7066,
FACSIMILE:  (770) 263-8031), ATTENTION:  R. SCOTT VANSANT.


 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next-day air courier.

 


13.           PARTIES.  THIS AGREEMENT SHALL INURE SOLELY TO THE BENEFIT OF, AND
SHALL BE BINDING UPON, THE INITIAL PURCHASERS, THE ISSUERS AND THE CONTROLLING
PERSONS AND AGENTS REFERRED TO IN SECTIONS 6 AND 7, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON SHALL HAVE OR BE CONSTRUED TO HAVE
ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF OR BY
VIRTUE OF THIS AGREEMENT OR ANY PROVISION HEREIN CONTAINED.  THE TERM
“SUCCESSORS


 


30

--------------------------------------------------------------------------------



 


AND ASSIGNS” SHALL NOT INCLUDE A PURCHASER, IN ITS CAPACITY AS SUCH, OF NOTES
FROM THE INITIAL PURCHASERS.


 


14.           CONSTRUCTION.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW).


 


15.           CAPTIONS.  THE CAPTIONS INCLUDED IN THIS AGREEMENT ARE INCLUDED
SOLELY FOR CONVENIENCE OF REFERENCE AND ARE NOT TO BE CONSIDERED A PART OF THIS
AGREEMENT.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN VARIOUS
COUNTERPARTS THAT TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


31

--------------------------------------------------------------------------------



 

If the foregoing Agreement correctly sets forth the understanding among the
Issuers and the Initial Purchasers, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchasers.

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

By:

/s/ R. Scott Vansant

 

 

Name: R. Scott Vansant

 

 

Title: Chief Financial Officer

 

 

 

 

EURAMAX INTERNATIONAL HOLDINGS, B.V.

 

 

 

 

 

 

 

By:

/s/ S. Kirk Huddleston

 

 

Name: S. Kirk Huddleston

 

 

Title: Attorney in fact for Rob Dresen on behalf of Euramax European Holdings
B.V., sole director of Euramax International Holdings B.V.

 

 

 

 

ON BEHALF OF EACH OF THE
GUARANTORS LISTED ON
SCHEDULE I HERETO, EXCEPT
AMERIMAX UK, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Vansant

 

 

Name: R. Scott Vansant

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

AMERIMAX UK, INC., as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Ian Pittendreigh

 

 

Name: Ian Pittendreigh

 

 

Title: Secretary/Director

 

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of
the date first above written:

 

 

On behalf of the Initial Purchasers listed on Schedule III

 

 

 

 

 

 

UBS SECURITIES LLC

 

 

 

 

 

 

 

By:

/s/ Adam Reeder

 

 

Name: Adam Reeder

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Patrick Curry

 

 

Name: Patrick Curry

 

 

Title: Director

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

By:

/s/ John McCusker

 

 

Name: John McCusker

 

 

Title: Principal

 

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Guarantors

 

Jurisdiction of
Incorporation

 

 

 

 

 

Amerimax Building Products, Inc.

 

Delaware

 

 

 

 

 

Amerimax Coated Products, Inc.

 

Delaware

 

 

 

 

 

Amerimax Diversified Products, Inc.

 

Delaware

 

 

 

 

 

Amerimax Fabricated Products, Inc.

 

Delaware

 

 

 

 

 

Amerimax Finance Company, Inc.

 

Delaware

 

 

 

 

 

Amerimax Home Products, Inc.

 

Delaware

 

 

 

 

 

Amerimax Laminated Products, Inc.

 

Indiana

 

 

 

 

 

Amerimax Richmond Company

 

Indiana

 

 

 

 

 

Amerimax UK, Inc.

 

Delaware

 

 

 

 

 

Fabral Holdings, Inc.

 

Delaware

 

 

 

 

 

Fabral, Inc.

 

Delaware

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

Subsidiary

 

Type of Entity

 

%
Owned by
the Company

 

Jurisdiction of Incorporation or Organization

 

Amerimax Building Products, Inc.

 

Corporation

 

100%

 

Delaware

 

Amerimax Coated Products, Inc.

 

Corporation

 

100%

 

Delaware

 

Amerimax Diversified Products, Inc.

 

Corporation

 

100%

 

Delaware

 

Amerimax Fabricated Products, Inc.

 

Corporation

 

100%

 

Delaware

 

Amerimax Finance Company, Inc.

 

Corporation

 

100%

 

Delaware

 

Amerimax Home Products, Inc.

 

Corporation

 

100%

 

Delaware

 

Amerimax Laminated Products, Inc.

 

Corporation

 

100%

 

Indiana

 

Amerimax U.K., Inc.

 

Corporation

 

100%

 

Delaware

 

Ellbee Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax Coated Products B.V.

 

Dutch registered company

 

100%

 

Netherlands

 

Euramax Coated Products Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax Continental Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax Europe B.V.

 

Dutch registered company

 

100%

 

Netherlands

 

Euramax Europe Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax European Holdings Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax European Holdings, B.V.

 

Dutch registered company

 

100%

 

Netherlands

 

Euramax Holdings Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax Industries, S.A.

 

French registered company

 

100%

 

France

 

Euramax International Holdings Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax International Limited

 

Private limited company

 

100%

 

England and Wales

 

Euramax Netherlands B.V.

 

Dutch registered company

 

100%

 

Netherlands

 

Fabral Holdings, Inc.

 

Corporation

 

100%

 

Delaware

 

Fabral, Inc.

 

Corporation

 

100%

 

Delaware

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

 

Initial Purchaser

 

Principal Amount of
Original Notes

 

UBS Securities LLC

 

$

105,000,000

 

Banc of America Securities LLC

 

$

65,000,000

 

Wachovia Capital Markets, LLC

 

$

16,000,000

 

ABN AMRO Incorporated

 

$

10,000,000

 

Fleet Securities, Inc.

 

$

4,000,000

 

Total

 

$

200,000,000

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

FORM OF OPINION OF DECHERT LLP

 

The opinion of Dechert LLP counsel for the Issuers (other than Holdings B.V.)
(capitalized terms not otherwise defined herein shall have the meanings provided
in the Purchase Agreement, to which this is an Exhibit), to be delivered
pursuant to Section 8(f) of the Purchase Agreement shall be to the effect that:

 

(I)            EACH OF THE COMPANY AND THE GUARANTORS THAT ARE DELAWARE
CORPORATIONS (THE “DELAWARE GUARANTORS”) IS A CORPORATION, PARTNERSHIP OR OTHER
ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE.

 

(II)           EACH OF THE COMPANY AND THE DELAWARE GUARANTORS HAS ALL REQUISITE
CORPORATE OR OTHER POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ALL OF
ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO BE
CONSUMMATED ON ITS PART AND, WITHOUT LIMITATION, THE COMPANY HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ISSUE, SELL AND DELIVER THE NOTES AND EACH
DELAWARE GUARANTOR HAS ALL REQUISITE CORPORATE OR OTHER POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ALL ITS OBLIGATIONS UNDER ITS GUARANTEE.

 

(III)          EACH OF THE COMPANY AND THE DELAWARE GUARANTORS HAS ALL REQUISITE
CORPORATE OR OTHER POWER AND AUTHORITY NECESSARY TO OWN ITS PROPERTY AND CARRY
ON ITS BUSINESS AS NOW BEING CONDUCTED.

 

(IV)          THE PURCHASE AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH OF THE COMPANY AND THE DELAWARE GUARANTORS.

 

(V)           THE INDENTURE HAS BEEN DULY AND VALIDLY AUTHORIZED BY THE COMPANY
AND EACH DELAWARE GUARANTOR AND, WHEN DULY EXECUTED AND DELIVERED BY EACH ISSUER
(ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE TRUSTEE
AND THE ISSUERS OTHER THAN THE COMPANY AND THE DELAWARE GUARANTORS), WILL BE A
LEGAL, VALID AND BINDING OBLIGATION OF EACH OF THE ISSUERS, ENFORCEABLE AGAINST
EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY) AND THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.

 

--------------------------------------------------------------------------------


 

(VI)          THE ORIGINAL NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED FOR SALE
TO THE INITIAL PURCHASERS BY THE COMPANY AND, WHEN EXECUTED AND AUTHENTICATED IN
ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED BY THE COMPANY AND
HOLDINGS B.V. AGAINST PAYMENT BY THE INITIAL PURCHASERS IN ACCORDANCE WITH THE
TERMS OF THE PURCHASE AGREEMENT, THE ORIGINAL NOTES WILL BE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE COMPANY, ENTITLED TO THE BENEFITS OF THE INDENTURE
AND ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY)
AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE
BROUGHT.

 

(VII)         THE EXCHANGE NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
COMPANY AND, WHEN EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE PROVISIONS
OF THE INDENTURE AND DELIVERED BY THE COMPANY AND HOLDINGS B.V. IN ACCORDANCE
WITH THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, THE EXCHANGE NOTES WILL BE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENTITLED TO THE BENEFITS OF
THE INDENTURE AND ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING
THEREFOR MAY BE BROUGHT.

 

(VIII)        THE GUARANTEES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
DELAWARE GUARANTORS AND, WHEN THE ORIGINAL NOTES ARE EXECUTED AND AUTHENTICATED
IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED IN ACCORDANCE
WITH THE TERMS OF THE PURCHASE AGREEMENT (AND ASSUMING THE DUE AUTHORIZATION BY
THE GUARANTORS OTHER THAN THE DELAWARE GUARANTORS), WILL BE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE GUARANTORS, ENFORCEABLE AGAINST EACH OF THEM IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
BY GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY) AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY
BE BROUGHT.

 

(IX)           THE GUARANTEES TO BE ENDORSED ON THE EXCHANGE NOTES HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY THE GUARANTORS AND, WHEN THE EXCHANGE NOTES ARE
EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF THE INDENTURE AND
DELIVERED IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT (AND
ASSUMING THE DUE AUTHORIZATION BY THE GUARANTORS OTHER THAN THE DELAWARE
GUARANTORS), THE GUARANTEES TO BE ENDORSED ON THE EXCHANGE NOTES WILL BE LEGAL,
VALID AND BINDING OBLIGATIONS OF

 

2

--------------------------------------------------------------------------------


 

THE GUARANTORS ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY)
AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE
BROUGHT.

 

(X)            THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED BY THE COMPANY AND EACH DELAWARE GUARANTOR AND, WHEN DULY EXECUTED
AND DELIVERED BY THE COMPANY AND EACH DELAWARE GUARANTOR (ASSUMING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE INITIAL PURCHASERS AND EACH
OTHER GUARANTOR THAT IS NOT A DELAWARE GUARANTOR), WILL CONSTITUTE A LEGAL,
VALID AND BINDING OBLIGATION OF THE COMPANY AND EACH GUARANTOR, ENFORCEABLE
AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT (A) THE
ENFORCEMENT THEREOF MAY BE SUBJECT TO (I) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING
TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND (II) GENERAL PRINCIPLES
OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY) AND THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT AND
(B) ANY RIGHTS TO INDEMNITY OR CONTRIBUTION THEREUNDER MAY BE LIMITED BY FEDERAL
AND STATE SECURITIES LAWS AND PUBLIC POLICY CONSIDERATIONS.

 

(XI)           NONE OF THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY
AND EACH GUARANTOR OF THE TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY
INCLUDING THE CONSUMMATION OF THE OFFER AND SALE OF THE ORIGINAL NOTES VIOLATE,
CONFLICT WITH OR CONSTITUTE A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR A
DEFAULT UNDER (OR AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT), OR REQUIRE CONSENT UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF A LIEN, CHARGE OR ENCUMBRANCE ON ANY PROPERTY OR ASSETS OF THE
COMPANY OR ANY GUARANTOR OR AN ACCELERATION OF ANY INDEBTEDNESS OF THE COMPANY
OR ANY OF THE GUARANTORS PURSUANT TO, (A) THE CHARTER, BYLAWS OR OTHER
CONSTITUTIVE DOCUMENTS OF THE COMPANY OR ANY OF THE GUARANTORS, (B) ASSUMING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, ANY AGREEMENT OR
INSTRUMENT LISTED AS AN EXHIBIT ON THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR
THE FISCAL YEAR ENDED DECEMBER 27, 2002, AS SUCH ANNUAL REPORT ON FORM 10-K MAY
BE AMENDED PRIOR TO THE DATE OF SUCH OPINION, (C) ANY NEW YORK, DELAWARE OR U.S.
FEDERAL LAW, STATUTE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR SUCH
GUARANTORS OR THEIR RESPECTIVE ASSETS OR PROPERTIES OR (D) ANY JUDGMENT, ORDER
OR DECREE OF ANY DOMESTIC OR FOREIGN COURT OR GOVERNMENTAL AGENCY OR AUTHORITY
KNOWN TO SUCH COUNSEL HAVING JURISDICTION OVER THE COMPANY OR SUCH GUARANTORS OR
THEIR RESPECTIVE ASSETS OR PROPERTIES.

 

(XII)          NO CONSENT, APPROVAL, AUTHORIZATIONS OR OTHER ORDER OF ANY NEW
YORK, DELAWARE OR U.S. FEDERAL COURT OR GOVERNMENTAL OR REGULATORY AUTHORITY OR
AGENCY IS

 

3

--------------------------------------------------------------------------------


 

REQUIRED FOR THE ISSUERS’ EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS, OR THE ISSUANCE AND DELIVERY OF THE NOTES OR THE EXCHANGE NOTES, OR
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND BY THE
OFFERING MEMORANDUM, EXCEPT SUCH AS MAY BE REQUIRED UNDER STATE SECURITIES LAWS
AND EXCEPT FOR THE ORDER OF THE COMMISSION DECLARING THE EXCHANGE OFFER
REGISTRATION STATEMENT OR THE SHELF REGISTRATION STATEMENT EFFECTIVE.

 

(XIII)         TO SUCH COUNSEL’S KNOWLEDGE, THERE ARE NO PENDING OR THREATENED
ACTIONS, SUITS OR PROCEEDINGS AGAINST THE COMPANY OR ANY GUARANTOR THAT COULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE COMPANY AND THE GUARANTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS OR THAT ARE OTHERWISE
MATERIAL IN THE CONTEXT OF THE ISSUANCE AND SALE OF THE NOTES.

 

(XIV)        NONE OF THE COMPANY OR ANY GUARANTOR IS AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” INCORPORATED IN THE UNITED
STATES WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR
ANALOGOUS FOREIGN LAWS AND REGULATIONS.

 

(XV)         NO REGISTRATION UNDER THE ACT OF THE ORIGINAL NOTES OR
QUALIFICATION OF THE INDENTURE UNDER THE TRUST INDENTURE ACT IS REQUIRED FOR THE
SALE OF THE ORIGINAL NOTES TO THE INITIAL PURCHASERS AS CONTEMPLATED BY THE
PURCHASE AGREEMENT OR FOR THE EXEMPT RESALES, ASSUMING IN EACH CASE THAT (A) THE
PURCHASERS WHO BUY THE ORIGINAL NOTES IN THE EXEMPT RESALES ARE ELIGIBLE
PURCHASERS AND (B) THE ACCURACY OF AND COMPLIANCE WITH THE INITIAL PURCHASERS’
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN SECTION 5(B) OF THE
PURCHASE AGREEMENT.

 

(XVI)        EACH OF THE TRANSACTION DOCUMENTS CONFORMS IN ALL MATERIAL RESPECTS
TO THE DESCRIPTION THEREOF CONTAINED IN THE OFFERING MEMORANDUM.

 

(XVII)       THE INFORMATION UNDER THE CAPTION “PRINCIPAL U. S. FEDERAL INCOME
TAX CONSIDERATIONS” IN THE OFFERING MEMORANDUM, INSOFAR AS SUCH STATEMENTS
CONSTITUTE A SUMMARY OF LEGAL MATTERS, DOCUMENTS OR PROCEEDINGS REFERRED TO
THEREIN, FAIRLY PRESENT IN ALL MATERIAL RESPECTS, SUBJECT TO THE ASSUMPTION AND
LIMITATIONS SET FORTH THEREIN, SUCH LEGAL MATTERS, DOCUMENTS AND PROCEEDINGS.

 

(XVIII)      THE INFORMATION UNDER THE CAPTION “DESCRIPTION OF OTHER
INDEBTEDNESS” CONSTITUTES, IN ALL MATERIAL RESPECTS, AN ACCURATE SUMMARY OF THE
AGREEMENTS REFERRED TO THEREIN.

 

In rendering such opinion, such counsel may include qualifications and
limitations that are customary or appropriate in opinions delivered in
connection with transactions of the type contemplated by this Agreement,
including that their opinion is limited to matters governed by the Federal laws
of the United States of America, the law of the State of New

 

4

--------------------------------------------------------------------------------


 

York and the General Corporation Law of the State of Delaware.  In rendering
such opinion, such counsel may rely (A) as to matters involving the application
of laws of any jurisdiction other than the State of Delaware, the State of New
York or the Federal laws of the United States and (B) as to matters of fact, to
the extent they deem proper, on written statements or certificates of
responsible officers of the Company, the Guarantors and public officials. 
References to the Offering Memorandum in such opinion shall include any
supplements thereto at the Closing Date.

 

Such opinion shall also state that the Initial Purchasers may rely on the
opinions of Dechert LLP issued in connection with each of the other Transaction
Documents.

 

Such counsel shall also have furnished to the Initial Purchasers a written
statement addressed to the Initial Purchasers and dated the Closing Date to the
effect that such counsel has participated in the preparation of the Offering
Memorandum.  From time to time such counsel has had discussions with officers,
directors and employees of the Company and the Subsidiaries, the independent
accountants who examined the consolidated financial statements of the Company
and their subsidiaries included in the Offering Memorandum, and the Initial
Purchasers at which the contents of the Offering Memorandum and related matters
were discussed.  Such counsel has not independently verified and is not passing
upon, and does not assume responsibility for, the accuracy, completeness or
fairness (except as set forth in paragraph (xvi), (xvii) and (xviii) above) of
the information contained in the Offering Memorandum.  Based upon the
participation and discussions described above, however, no facts have come to
the attention of such counsel that cause them to believe that the Offering
Memorandum (except for the operating statistics, financial statements (including
pro forma financial statements) and the notes thereto, financial schedules,
other financial, statistical and accounting data included therein as to which
such counsel may express no view), as of its date or on the date of such written
statement included or includes any untrue statement of a material fact, or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

5

--------------------------------------------------------------------------------


 

Exhibit A-2

 

FORM OF OPINION OF DUTCH COUNSEL

 

The opinion Nauta Dutilh counsel for Holdings B.V. (capitalized terms not
otherwise defined herein shall have the meanings provided in the Purchase
Agreement, to which this is an Exhibit), to be delivered pursuant to Section
8(g) of the Purchase Agreement shall be to the effect that:

 

(I)            HOLDINGS B.V. IS A CORPORATION, PARTNERSHIP OR OTHER ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION.

 

(II)           HOLDINGS B.V. HAS ALL REQUISITE CORPORATE OR OTHER POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ALL OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO BE CONSUMMATED ON ITS PART AND,
WITHOUT LIMITATION, HOLDINGS B.V. HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO ISSUE, SELL AND DELIVER THE NOTES.

 

(III)          HOLDINGS B.V. (A) HAS ALL REQUISITE CORPORATE OR OTHER POWER AND
AUTHORITY AND HAS ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS NECESSARY TO OWN ITS PROPERTY AND CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED, AND (B) IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL
JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY AND WHERE FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING INDIVIDUALLY OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(IV)          THE PURCHASE AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED,
EXECUTED AND DELIVERED BY HOLDINGS B.V.

 

(V)           THE INDENTURE HAS BEEN DULY AND VALIDLY AUTHORIZED BY HOLDINGS
B.V. AND, WHEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND EACH GUARANTOR
(ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE TRUSTEE),
WILL BE A LEGAL, VALID AND BINDING OBLIGATION OF HOLDINGS B.V., ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT
BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.

 

--------------------------------------------------------------------------------


 

(VI)    THE ORIGINAL NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED FOR ISSUANCE
AND SALE TO THE INITIAL PURCHASERS BY HOLDINGS B.V. AND, WHEN ISSUED,
AUTHENTICATED AND DELIVERED BY HOLDINGS B.V. AND THE COMPANY AGAINST PAYMENT BY
THE INITIAL PURCHASERS IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT
AND THE INDENTURE, THE ORIGINAL NOTES WILL BE LEGAL, VALID AND BINDING
OBLIGATIONS OF HOLDINGS B.V., ENTITLED TO THE BENEFITS OF THE INDENTURE AND
ENFORCEABLE AGAINST HOLDINGS B.V. IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE
ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE
BROUGHT.

 

(VII)   THE EXCHANGE NOTES HAVE BEEN, DULY AND VALIDLY AUTHORIZED FOR ISSUANCE
BY HOLDINGS B.V. AND, WHEN ISSUED, AUTHENTICATED AND DELIVERED BY HOLDINGS B.V.
AND THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS
AGREEMENT, THE EXCHANGE OFFER AND THE INDENTURE, THE EXCHANGE NOTES WILL BE
LEGAL, VALID AND BINDING OBLIGATIONS OF HOLDINGS B.V., ENTITLED TO THE BENEFITS
OF THE INDENTURE AND ENFORCEABLE AGAINST HOLDINGS B.V. IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING
THEREFOR MAY BE BROUGHT.

 

(VIII)  THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED
BY THE ISSUERS AND, WHEN DULY EXECUTED AND DELIVERED BY HOLDINGS B.V. AND THE
COMPANY (ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE
EACH OF THE OTHER PARTIES THERE), WILL CONSTITUTE A LEGAL, VALID AND BINDING
OBLIGATION OF THE ISSUERS ENFORCEABLE AGAINST HOLDINGS B.V. IN ACCORDANCE WITH
ITS TERMS, EXCEPT THAT (A) THE ENFORCEMENT THEREOF MAY BE SUBJECT TO
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS NOW OR
HEREAFTER IN EFFECT RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
AND (II) GENERAL PRINCIPLES OF EQUITY AND THE DISCRETION OF THE COURT BEFORE
WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT AND (B) ANY RIGHTS TO INDEMNITY OR
CONTRIBUTION THEREUNDER MAY BE LIMITED BY FEDERAL AND STATE SECURITIES LAWS AND
PUBLIC POLICY CONSIDERATIONS.

 

(IX)    HOLDINGS B.V. IS NOT (A) IN VIOLATION OF ITS CHARTER, BYLAWS OR OTHER
CONSTITUTIVE DOCUMENTS OR (B) IN DEFAULT (OR, WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD BE IN DEFAULT) IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION,
AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY OF THE AGREEMENTS AND
INSTRUMENTS, OR (C) IN VIOLATION OF ANY LAW, STATUTE, RULE, REGULATION,
JUDGMENT, ORDER OR DECREE OF ANY DOMESTIC OR FOREIGN COURT WITH JURISDICTION
OVER ANY OF THEM OR ANY OF THEIR ASSETS OR PROPERTIES OR OTHER GOVERNMENTAL OR
REGULATORY AUTHORITY, AGENCY OR OTHER BODY, THAT, IN THE CASE OF CLAUSES

 

2

--------------------------------------------------------------------------------


 

(B) AND (C) HEREIN, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(X)     NONE OF THE EXECUTION, DELIVERY AND PERFORMANCE BY HOLDINGS B.V. OF THE
TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY INCLUDING THE CONSUMMATION OF
THE OFFER AND SALE OF THE ORIGINAL NOTES DOES OR WILL VIOLATE, CONFLICT WITH OR
CONSTITUTE A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR A DEFAULT UNDER (OR
AN EVENT THAT WITH NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
DEFAULT), OR REQUIRE CONSENT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF A
LIEN, CHARGE OR ENCUMBRANCE ON ANY PROPERTY OR ASSETS OF HOLDINGS B.V. OR AN
ACCELERATION OF ANY INDEBTEDNESS OF HOLDINGS B.V. PURSUANT TO, (A) THE CHARTER,
BYLAWS OR OTHER CONSTITUTIVE DOCUMENTS OF HOLDINGS B.V., (B) ASSUMING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, ANY AGREEMENT OR
INSTRUMENT, (C) ANY LAW, STATUTE, RULE OR REGULATION APPLICABLE TO THE ISSUERS
OR THEIR RESPECTIVE ASSETS OR PROPERTIES OR (D) ANY JUDGMENT, ORDER OR DECREE OF
ANY DOMESTIC OR FOREIGN COURT OR GOVERNMENTAL AGENCY OR AUTHORITY HAVING
JURISDICTION OVER HOLDINGS B.V. OR ITS RESPECTIVE ASSETS OR PROPERTIES.

 

3

--------------------------------------------------------------------------------